Exhibit 10.4

EXECUTION COPY

 

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

Among

STERLING TELECOM HOLDINGS, LLC

a Delaware limited liability company

GEORGE D. SLESSMAN

an individual

WILLIAM D. SLESSMAN

an individual

and

ANTHONY L. WANGER

an individual

AND

DIGITAL PHOENIX VAN BUREN, LLC

a Delaware limited liability company

and

DIGITAL SERVICES, PHOENIX, LLC

a Delaware limited liability company

AND

FUND MANAGEMENT SERVICES, LLC

a Delaware limited liability company,

as the Seller Representative,

solely in its capacity as such and not in any other capacity

Dated as of July 25, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           PAGE ARTICLE I     DEFINITIONS    1         SECTION 1.01    Certain
Defined Terms    1         SECTION 1.02    Interpretation and Rules of
Construction    10 ARTICLE II     PURCHASE AND SALE    10         SECTION 2.01
   Purchase and Sale of the Securities    10         SECTION 2.02    Purchase
Price    10         SECTION 2.03    Closing    11         SECTION 2.04   
Closing Deliveries by the Sellers    11         SECTION 2.05    Closing
Deliveries by the Purchaser    12         SECTION 2.06    Closing Purchase Price
Allocation    13 ARTICLE III     REPRESENTATIONS AND WARRANTIES OF THE SELLERS
   13         SECTION 3.01    Organization, Authority and Qualification of the
Sellers    13         SECTION 3.02    Organization, Authority and Qualification
of the Company    14         SECTION 3.03    No Subsidiaries    14
        SECTION 3.04    Capitalization    15         SECTION 3.05    No Conflict
   15         SECTION 3.06    Governmental Consents and Approvals    15
        SECTION 3.07    Financial Information; Books and Records    16
        SECTION 3.08    Absence of Liabilities    16         SECTION 3.09   
Receivables    16         SECTION 3.10    Conduct in the Ordinary Course;
Absence of Certain Changes, Events and Conditions    16         SECTION 3.11   
Litigation    19         SECTION 3.12    Compliance with Laws    19
        SECTION 3.13    Material Contracts    19         SECTION 3.14   
Intellectual Property    21         SECTION 3.15    Real Property    23
        SECTION 3.16    Tangible Personal Property    23         SECTION 3.17   
Assets    24         SECTION 3.18    Customers    24         SECTION 3.19   
Suppliers    24         SECTION 3.20    Employee Benefit Matters    24
        SECTION 3.21    Labor Matters    27         SECTION 3.22    Employees   
28         SECTION 3.23    Certain Interests    28         SECTION 3.24    Taxes
   29         SECTION 3.25    Insurance    30         SECTION 3.26    Certain
Business Practices    30         SECTION 3.27    Brokers    30

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     PAGE ARTICLE IV     REPRESENTATIONS AND WARRANTIES OF THE PURCHASER    31
        SECTION 4.01    Organization and Authority of the Purchaser    31
        SECTION 4.02    No Conflict    31         SECTION 4.03    Governmental
Consents and Approvals    32         SECTION 4.04    Securities Laws    32
        SECTION 4.05    Litigation    32         SECTION 4.06    Brokers    32
        SECTION 4.07    Third Party Contacts    32         SECTION 4.08   
Restrictions on Conduct of the Business    32         SECTION 4.09    Solvency
   32         SECTION 4.10    Tax Status of Purchasers    32 ARTICLE V
    ADDITIONAL AGREEMENTS    33         SECTION 5.01    Access to Information   
33         SECTION 5.02    Confidentiality    33         SECTION 5.03    Use of
Intellectual Property    34         SECTION 5.04    Further Action    34
        SECTION 5.05    Employee Matters    34         SECTION 5.06   
Non-competition; Non-solicitation; Non-Disparagement    34         SECTION 5.07
   Cooperation Regarding Assignment of Fiber Optics Communication System License
   34         SECTION 5.08    Transition Services    34         SECTION 5.09   
Conduct of Business Prior to Closing    34 ARTICLE VI     TAX MATTERS    35
        SECTION 6.01    Books & Records; Cooperation    35         SECTION 6.02
   Allocation of Taxes    35         SECTION 6.03    Covenants Regarding Certain
Filings    36         SECTION 6.04    Notices    36         SECTION 6.05   
Withholding Certificates    36         SECTION 6.06    Transfer Taxes    36
        SECTION 6.07    Tax Indemnification    37         SECTION 6.08   
Characterization of Payments    37 ARTICLE VII     CONDITIONS TO CLOSING    37
        SECTION 7.01    Conditions to Obligations of the Sellers    37
        SECTION 7.02    Conditions to Obligations of the Purchaser    38 ARTICLE
VIII     INDEMNIFICATION    39         SECTION 8.01    Survival of
Representations and Warranties    39         SECTION 8.02    Indemnification by
the Sellers    40

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     PAGE         SECTION 8.03    Indemnification by the Purchaser    40
        SECTION 8.04    Notice of Loss; Third Party Claims    41         SECTION
8.05    Certain Limitations on Remedies    42         SECTION 8.06    No Right
of Setoff    43         SECTION 8.07    Exclusive Remedy    43         SECTION
8.08    Other Limitations    43 ARTICLE IX     GENERAL PROVISIONS    43
        SECTION 9.01    Seller Representative    43         SECTION 9.02   
Expenses    45         SECTION 9.03    Notices    45         SECTION 9.04   
Public Announcements    45         SECTION 9.05    Severability    45
        SECTION 9.06    Entire Agreement    46         SECTION 9.07   
Assignment    46         SECTION 9.08    Amendment    46         SECTION 9.09   
Waiver    46         SECTION 9.10    No Third Party Beneficiaries    46
        SECTION 9.11    Governing Law; Exclusive Jurisdiction    47
        SECTION 9.12    Waiver of Jury Trial    47         SECTION 9.13   
Counterparts    47         SECTION 9.14    Attorneys’ Fees    48         SECTION
9.15    Remedies Cumulative; Specific Performance    48         SECTION 9.16   
Cooperation with Purchaser’s Auditors and SEC Filing Requirements    48
        SECTION 9.17    Acknowledgement by Purchaser    49         SECTION 9.18
   Limited Liability of Purchaser    49

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT INDEX

 

Exhibit A    Closing Escrow Agreement Exhibit B    General Escrow Agreement
Exhibit C    Sellers’ Counsel Legal Opinions Exhibit D    Sellers’ Release
Exhibit E    Amended Operating Agreement Exhibit F    Representation Letter
Exhibit G    Consent of Spouse Exhibit H    Pay-Off Letter Exhibit I   
Assignment (Receivables) Exhibit J    Collection Services Agreement Exhibit 1 to
Schedule 2.02 Closing Purchase Price Statement

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE INDEX

 

Schedule 1.01(b)    Current Asset Value Schedule 1.01(c)    Current Liability
Value Schedule 1.01(d)    Sellers’ Pro Rata Share; Securities Schedule 2.04(j)
   Required Third Party and Governmental Consents Schedule 4.03    Governmental
Consents and Approvals – Purchaser Schedule 5.03    Company Marks Schedule 6.03
   Receivables Distributed to Sellers Disclosure Schedule Section 3.02   
Organization, Authority and Qualification of the Company Section 3.05    No
Conflicts Section 3.06    Governmental Consents and Approvals Section 3.08   
Absence of Liabilities Section 3.09    Receivables Section 3.10    Conduct in
the Ordinary Course; Absence of Certain Changes, Events and Conditions
Section 3.10(f)    Conduct in the Ordinary Course; Absence of Certain Changes,
Events and Conditions – Capital Expenditures Section 3.10(j)    Conduct in the
Ordinary Course; Absence of Certain Changes, Events and Conditions - Creditor
Claims Section 3.11    Litigation Section 3.12    Compliance with Laws
Section 3.13(a)    Material Contracts – Service Agreements Section 3.13(b)   
Material Contracts – Vendor Contracts Section 3.13(c)    Material Contracts –
Other Material Contracts Section 3.13(e)    Material Contracts – Enforceability
Section 3.14(a)    Intellectual Property Section 3.14(c)    Intellectual
Property Section 3.16    Tangible Personal Property Section 3.17    Assets
Section 3.18    Customers Section 3.19    Suppliers Section 3.20(a)    Employee
Benefit Matters – Employee Benefit Plans Section 3.20(e)    Employee Benefit
Matters – Absence of Certain Liabilities and Events Section 3.21(n)    Labor
Matters Section 3.22    Employees Section 3.23    Certain Interests Section 3.24
   Taxes Section 3.28    Suite 310/320 Construction

 

-v-



--------------------------------------------------------------------------------

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 25,
2006, among STERLING TELECOM HOLDINGS, LLC, a Delaware limited liability
company, GEORGE D. SLESSMAN, an individual, WILLIAM D. SLESSMAN, an individual,
and ANTHONY L. WANGER, an individual (each, individually, a “Seller” and
collectively, the “Sellers”), and DIGITAL PHOENIX VAN BUREN, LLC, a Delaware
limited liability company (“Digital VB”), DIGITAL SERVICES PHOENIX, LLC, a
Delaware limited liability company (“Digital Services”, with Digital VB and
Digital Services each being referred to herein as a “Purchaser” and,
collectively being referred to herein as the “Purchaser”), and Fund Management
Services, LLC, a Delaware limited liability company, as the Seller
Representative, solely in its capacity as such and not in any other capacity.

RECITALS

WHEREAS, the Sellers own all of the membership interests (collectively, the
“Securities”) of Sterling Network Services, LLC, a Delaware limited liability
company (the “Company”);

WHEREAS, the Company is engaged in the business of providing co-location or data
center space at the Downtown Phoenix Technology Exchange located at 120 E. Van
Buren St., Phoenix, Arizona for lease or license to third parties (the
“Business”); and

WHEREAS, the Sellers wish to sell to the Purchaser, and the Purchaser wishes to
purchase from the Sellers, the Securities, upon the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the parties
hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. For purposes of this Agreement:

“Additional Agreement” means any Sellers Additional Agreement or Purchaser
Additional Agreement.

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.

“Affiliate” means, with respect to any specified Person, (i) any other Person
that, alone or acting together with any other Person, directly or indirectly
through one or more intermediaries, controls, or is controlled by or is under
common control with such Person (or in the case of a natural Person, any of such
Person’s immediate family members), or (ii) in the case of a natural Person, any
of such Person’s immediate family members, or any trust solely for the benefit
of such Person or such Person’s immediate family members. For purposes of this
definition, “control” (including the correlative terms “controlled by” and
“under common control



--------------------------------------------------------------------------------

with”), as used in respect of any Person, means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether through the ownership of voting securities, by contract,
credit arrangement or proxy, as trustee, executor, agent or otherwise, and
“immediate family member” means, with respect to any natural Person, such
natural Person’s spouse, siblings, lineal descendants (including by means of
adoption) and living ancestors, and spouses of any of the foregoing.

“Ancillary Agreements” means the Closing Escrow Agreement, the General Escrow
Agreement, the Collection Services Agreement, the Assignment and the Additional
Agreements.

“Assets” means the assets and properties of the Company, including, without
limitation, the Leased Real Property, the Tangible Personal Property and the
books and records of the Company (with the parties agreeing that the Property
(which is owned by SNE) is not included in the Assets).

“Auditor” is defined in Section 9.16.

“Balance Sheet Date” is defined in Section 3.07(a).

“Basket Amount” is defined in Section 8.05(a).

“Building Code” means the Phoenix Construction Code, as amended and adopted, as
then in effect.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of
Phoenix, Arizona.

“Chilled Water Agreement” means that certain Chilled Water Services Agreement
entered into as of January 30, 2006 by and between Northwind Phoenix, LLC, a
Delaware limited liability company and SNE.

“Claims” means any and all administrative, regulatory or judicial actions,
suits, petitions, appeals, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations, proceedings, consent orders or
consent agreements.

“Client Central Software” means the contract management system used in
connection with the Business in the ordinary course of business.

“Closing” is defined in Section 2.03.

“Closing Date” means the date on which the Closing occurs.

“Closing Escrow Agent” means Commonwealth Land Title Company, 915 Wilshire
Blvd., Suite 2100, Los Angeles, CA 90017, Attn: Elaine Edgeman.

 

-2-



--------------------------------------------------------------------------------

“Closing Escrow Agreement” means that certain closing escrow agreement and
instructions to be entered into by and among SNE, the Sellers, the Purchaser and
the Closing Escrow Agent in the form attached hereto as Exhibit A.

“Closing Net Working Capital Amount” means the result (whether such number is
positive or negative) of (a) the Current Asset Value of the Company as of the
Closing Date, less (b) the Current Liability Value of the Company as of the
Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.

“Collection Services Agreement” means a collection services agreement by and
among Sellers, the Purchaser and the Company in the form attached as Exhibit J
hereto.

“Company Intellectual Property” means Intellectual Property owned by the
Company.

“Company IP Agreements” means (a) licenses of Intellectual Property by the
Company to any third party, (b) licenses of Intellectual Property by any third
party to the Company, and (c) agreements between the Company and any third party
relating to the development or use of Intellectual Property.

“Company Marks” is defined in Section 5.03.

“Company Software” means all Software (a) material to the operation of the
Business or (b) manufactured, distributed, sold, licensed or marketed by the
Company.

“Company Transaction Costs” means any and all costs and expenses incurred by the
Company for consulting, accounting, investment banker, broker, legal and
appraisal services prior to the Closing in connection with the transactions
contemplated hereunder.

“Current Asset Value” means, as of the Closing Date, the value of the cash,
inventory, fuel, excess construction materials, prepaid expenses and other
current assets of the Company, determined in accordance with GAAP and the
principles and exceptions set forth on Schedule 1.01(b).

“Current Liability Value” means, as of the Closing Date, the value of the
accounts payable, accrued expenses and other current liabilities of the Company,
determined in accordance with GAAP and the principles and exceptions set forth
on Schedule 1.01(c).

“Customer” means any Person (other than the Company) that is a party to and has
rights and obligations under an agreement with the Company to provide data
center services in the Leased Real Property.

“Customer Information” is defined in Section 3.14(j).

“Digital” means Digital Realty Trust, L.P., a Maryland limited partnership.

 

-3-



--------------------------------------------------------------------------------

“Disclosure Schedule” means the Seller Disclosure Schedule attached hereto,
dated as of the date hereof, delivered by the Sellers to the Purchaser in
connection with this Agreement.

“Disregarded Entity” is defined in Section 6.03(b).

“Encumbrance” means any security interest, pledge, hypothecation, mortgage, lien
(including environmental and Tax liens), violation, charge, lease, license,
encumbrance, easement, adverse claim, reversion, reverter, preferential
arrangement, restrictive covenant, condition or restriction of any kind,
including any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership.

“Environmental Laws” means all Laws, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, health, safety, natural
resources or Hazardous Materials, including CERCLA; the Resource Conservation
and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 6901 et seq.; the Clean Water Act, 33 U.S.C.
§§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.;
the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe Drinking Water Act, 42
U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; and
the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq.

“Environmental Permits” means all permits, approvals, identification numbers,
licenses and other authorizations required under or issued pursuant to any
applicable Environmental Law.

“ERISA” is defined in Section 3.20(a).

“ERISA Affiliate” means any individual, trade, or business, whether or not
incorporated that, together with the Company, would be treated as a single
employer under Section 4001(b) of ERISA or Section 414(b), (c), (m), or (o) of
the Code.

“Escrow Account” has the meaning set forth in the General Escrow Agreement.

“Escrow Amount” means $7,000,000 to be deposited with the General Escrow Agent
in the Escrow Account, $5,027,488 of which (the “SNS Escrow Amount”) shall be
deposited with the General Escrow Agent in accordance with this Agreement, and
$1,972,512 of which shall be deposited with the General Escrow Agent in the
Escrow Account in accordance with the Real Estate Purchase Agreement.

“Fiber Optics Communication System License” means that certain Fiber Optics
Communication System License dated March 22, 2000 issued by the City of Phoenix
to SNE.

“Financial Statements” is defined in Section 3.07(a).

“GAAP” means United States generally accepted accounting principles and
practices as then in effect applied consistently throughout the periods
involved.

 

-4-



--------------------------------------------------------------------------------

“General Escrow Agent” means Wells Fargo Bank, National Association.

“General Escrow Agreement” means that certain escrow agreement to be entered
into by and among the Sellers, the Purchaser and the General Escrow Agent in the
form attached hereto as Exhibit B.

“Governmental Authority” means any federal, national, state, provincial, local,
or similar government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body.

“Governmental Order” means any written order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.

“General Partner” is defined in Section 9.18.

“Hazardous Materials” means (a) petroleum and petroleum products, radioactive
materials, asbestos containing materials, urea formaldehyde foam insulation,
transformers or other equipment that contain polychlorinated biphenyls and radon
gas, (b) any other chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “contaminants” or “pollutants,” or words of
similar import, under any applicable Environmental Law, and (c) any other
chemical, material or substance which is regulated by any Environmental Law.

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, other than trade payables
incurred in the ordinary course of business, (b) all obligations of such Person
for the deferred purchase price of property or services, (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar debt
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person under letters of credit or
similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any capital stock of such Person
or any warrants, rights or options to acquire such capital stock, valued, in the
case of redeemable preferred stock, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Indebtedness of others referred to in clauses (a) through (g) above guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (i) to pay or
purchase such Indebtedness or to advance or supply funds for the payment or
purchase of such Indebtedness, (ii) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Indebtedness or to assure the holder
of such Indebtedness

 

-5-



--------------------------------------------------------------------------------

against loss, (iii) to supply funds to or in any other manner invest in the
debtor primarily for the purpose of enabling the debtor directly or indirectly
to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss, or (iv) otherwise to assure a creditor against loss,
and (i) all Indebtedness referred to in clauses (a) through (g) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Encumbrance on property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.

“Indemnified Party” means a Purchaser Indemnified Party or a Seller Indemnified
Party, as the case may be.

“Indemnifying Party” means the Sellers pursuant to Section 8.02 and the
Purchaser pursuant to Section 8.03, as the case may be.

“Intellectual Property” means (i) patents, patent applications and inventions
(whether or not patentable), (ii) trademarks, service marks, domain name
registrations, trade dress, logos, trade names, corporate names, and other
identifiers of source or goodwill, including registrations and applications for
registration thereof and including the goodwill of the business symbolized
thereby or associated therewith, (iii) mask works and copyrights, including
copyrights in computer software, and registrations and applications for
registration thereof, and (iv) confidential and proprietary information,
including Trade Secrets.

“Interim Financial Statements” is defined in Section 3.07(a).

“IRS” means the Internal Revenue Service of the United States.

“Knowledge” and “knowledge” means, (a) with respect to Sellers, the actual
knowledge of any of George D. Slessman, William D. Slessman or Anthony L. Wanger
and (b) with respect to Purchaser, the actual knowledge of Scott Peterson, Jim
Trout, Glen Benoist and Chris Crosby.

“Law” means any federal, national, state, provincial, local or similar statute,
law, ordinance, regulation, rule, code, order, requirement or rule of law
(including common law), other than the Building Code.

“Leased Real Property” means the real property leased by the Company as tenant
(including, without limitation, pursuant to the SNS Master Lease), together
with, to the extent leased by the Company, all buildings and other structures,
facilities or improvements currently or hereafter located thereon, and all
easements, licenses, rights and appurtenances relating to the foregoing.

“Liabilities” means any and all Indebtedness, debts, liabilities and obligations
(including for Taxes), whether accrued or fixed, absolute or contingent, matured
or unmatured or determined or determinable, including those arising under any
Law (including any Environmental Law), Action or Governmental Order and those
arising under any contract, agreement, arrangement, commitment or undertaking
whether in writing or oral.

 

-6-



--------------------------------------------------------------------------------

“Licensed Intellectual Property” means Intellectual Property licensed to the
Company pursuant to any Company IP Agreement.

“Loss” or “Losses” is defined in Section 8.02.

“Management Member” means George D. Slessman, William D. Slessman or Anthony L.
Wanger (and they are collectively, the “Management Members”).

“Material Adverse Change” means any circumstance, change in or effect on the
Business or the Company that, individually or in the aggregate with all other
circumstances, changes in or effects on the Business or the Company: (a) is or
is reasonably likely to be materially adverse to the business, operations,
assets or liabilities (including contingent liabilities), employee
relationships, customer or supplier relationships, results of operations or the
condition (financial or otherwise) of the Business or the Company, or (b) is
reasonably likely to materially adversely effect the ability of the Purchaser to
operate or conduct the Business in the manner in which it is currently or
contemplated to be operated or conducted by the Company; provided, however, that
for purposes of Section 7.02(d) no action taken by any Seller or the Company at
the written request of the Purchaser shall be deemed to constitute, nor shall be
taken into account in determining whether there has been, a Material Adverse
Change.

“Material Contracts” is defined in Section 3.13(d).

“Non-compete Period” is defined in Section 5.06(a).

“Non-solicit Period” is defined in Section 5.06(b).

“Off-Balance Sheet Transactions” means any Off-Balance Sheet Arrangement as
defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities
Exchange Act of 1934, as amended, to which the Company is a party.

“Owned Real Property” means real property in which the Company has fee title (or
equivalent) interest, together with all buildings and other structures,
facilities or improvements currently or hereafter located thereon, and all
easements, licenses, rights and appurtenances relating to the foregoing.

“Permitted Encumbrances” means (a) Encumbrances for Taxes not yet due and
payable or, if due, not delinquent or being contested in good faith by
appropriate proceedings, (b) statutory liens or Encumbrances securing payments
not yet due, including carriers’, warehouseman’s, mechanics’, materialmen’s,
repairmen’s or other similar liens or Encumbrances, (c) pledges or deposits in
connection with workers’ compensation, unemployment insurance and other social
security legislation, (d) title retention or security interests under
conditional sales contracts and equipment leases with third parties entered into
in the ordinary course of business listed on Section 3.13(c) of the Disclosure
Schedule, (e) Encumbrances relating to purchase money obligations listed on
Section 3.13(c) of the Disclosure Schedule and (f) minor imperfections of title,
none of which, individually or in the aggregate, materially detracts from the
value of or impairs the use or marketability of the Securities or the assets of
the Company.

 

-7-



--------------------------------------------------------------------------------

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.

“Plans” is defined in Section 3.20(a).

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and the portion of any Straddle Period ending on the Closing Date.

“Pro Rata Share” for any Seller means that certain percentage set forth opposite
such Seller’s name on Schedule 1.01(d) attached hereto.

“Property” is defined in the Real Estate Purchase Agreement.

“Property Purchaser” means Digital VB.

“Purchase Price Bank Account” for each Seller means a bank account in the United
States designated by such Seller in a written notice to the Purchaser prior to
the Closing.

“Purchaser Additional Agreements” is defined in Section 8.01(b).

“Purchaser Indemnified Parties” is defined in Section 8.02.

“Real Estate Closing Purchase Price” means the “Closing Purchase Price” as such
terms is defined in the Real Estate Purchase Agreement.

“Real Estate Purchase Agreement” means that certain Purchase and Sale Agreement
dated as of the date hereof, between Purchaser, as purchaser, and SNE, as
seller.

“Receivables” means any and all accounts receivable, rents and license fees,
notes and other amounts receivable from third parties, including licensees,
customers and employees, arising from the conduct of the Business before the
Closing, whether or not in the ordinary course, together with any unpaid
financing charges accrued thereon.

“Regulations” means the Treasury Regulations under the Code.

“REIT” means a real estate investment trust under the Code.

“Representation Letter” is defined in Section 9.16.

“Sellers Additional Agreements” is defined in Section 8.01(a).

“Seller Indemnified Parties” is defined in Section 8.03.

“Seller Representative” is defined in Section 9.01.

 

-8-



--------------------------------------------------------------------------------

“Service Agreement” is defined in Section 3.13(a).

“SNE” means Sterling Network Exchange, LLC, a Delaware limited liability
company.

“SNS Master Lease” means that certain Third Amended and Restated Lease, made and
entered into as of June 1, 2006, by and between SNE, as landlord, and the
Company, as tenant.

“Software” means computer software, including source code and object code.

“Software Support Services” means any services that Purchaser requests be
performed by William D. Slessman pursuant to Section 5.08(b).

“Straddle Period” means any Tax period beginning before and ending after the
Closing Date.

“Subsidiaries” means any corporation or other Person of which securities or
other interests having the power to elect a majority of that corporation’s or
other Person’s board of directors or similar governing body, or otherwise having
the power to direct the business and policies of that corporation or other
Person (other than securities or other interests having such power only upon the
happening of a contingency that has not occurred) are held by the Company.

“Support Services” means any services that Purchaser requests to be performed by
any Management Member pursuant to Section 5.08(a).

“SVB” means Silicon Valley Bank.

“SVB Loan” means that certain loan by SVB to the Company as evidenced by the SVB
Loan Documents.

“SVB Loan Documents” means the agreements and documents listed in items 1.a
through 1.i of Section 3.13(c) of the Disclosure Schedule and all other
agreements, documents and instruments executed in connection with SVB Loan.

“Tangible Personal Property” means all data center equipment and all other
machinery, equipment, tools, supplies, furniture, fixtures, personality,
vehicles, rolling stock and other tangible personal property used in the
Business or owned or leased by the Company, including, without limitation, all
fixtures, systems, equipment and items of personal property of the Company
attached or appurtenant to all Leased Real Property.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative, minimum, add-on minimum, sales,
use, transfer, value added, excise, severance, occupation, premium, windfall
profit, real property, personal property, intangibles, withholding, social
security, unemployment, disability, payroll, employee or other tax of any kind
whatsoever, including any interest, penalties, or additions to tax in respect of
the foregoing whether disputed or not.

 

-9-



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement relating to any Taxes, including any schedule or
attachment thereto and including any amendment thereof.

“Third Party Claim” is defined in Section 8.04(b).

“Trade Secrets” means trade secrets, know how and other confidential or
proprietary technical, business and other information, including manufacturing
and production processes and techniques, research and development information,
technology, drawings, specifications, designs, plans, proposals, technical,
customer, financial, marketing and business data, pricing and cost information,
business and marketing plans, customer and supplier lists and information, and
all rights in any jurisdiction to limit the use or disclosure thereof.

“Transaction Cost Certificate” is defined in Section 2.04(n).

“Transaction Documents” means, collectively, this Agreement, the Ancillary
Agreements, the Real Estate Purchase Agreement and the RE Transaction Documents
(as defined in the Real Estate Purchase Agreement).

“Transfer Taxes” is defined in Section 6.06.

SECTION 1.02 Interpretation and Rules of Construction. The parties hereto agree
that (i) all parties hereto shall be deemed to have drafted this Agreement and
the Ancillary Agreements and (ii) any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement or any Ancillary
Agreement. In this Agreement, except to the extent otherwise provided or that
the context otherwise requires:

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or a Schedule or
Exhibit to, this Agreement unless otherwise indicated;

(b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(d) unless expressly provided otherwise herein, the words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, refer to
this Agreement as a whole and not to any particular provision of this Agreement;

(e) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(f) the masculine gender shall include the feminine and neuter genders; the
feminine gender shall include the masculine and neuter genders; and the neuter
gender shall include the masculine and feminine genders; and

(g) references to a Person are also to its successors and permitted assigns.

 

-10-



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

SECTION 2.01 Purchase and Sale of the Securities. Upon the terms and subject to
the conditions of this Agreement, at the Closing, each Seller shall sell,
assign, transfer, convey and deliver, or cause to be sold, assigned,
transferred, conveyed and delivered, to Purchaser, the Securities set forth
after such Seller’s name on Schedule 1.01(d) hereto free and clear of all
Encumbrances, and the Purchaser shall purchase the Securities from the Sellers
free and clear of all Encumbrances other than resale restrictions under
applicable federal securities Laws.

SECTION 2.02 Purchase Price. The total consideration to be paid by Purchaser to
Sellers for the Securities shall consist of the Closing Purchase Price (as
defined in Schedule 2.02) which shall be paid by Purchaser to Sellers pursuant
to the provisions of this Agreement.

(a) Determination and Payment of Closing Purchase Price. The Closing Purchase
Price shall be determined and paid pursuant to the procedures set forth in
Schedule 2.02 attached hereto.

(b) Transaction Expenses. Subject to Section 6.06, each party will pay (i) its
own expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including, without limitation (A) all costs and expenses
stated herein to be borne by a party, and (B) all of their respective
consulting, accounting, investment banker, broker, legal and appraisal fees and
(ii) one-half of all Closing Escrow Agent and General Escrow Agent fees. In
addition, each Seller shall be severally responsible for the payment of its Pro
Rata Share of all Company Transaction Costs to the extent not paid pursuant to
Schedule 2.02 following submission to the Seller Representative by Purchaser of
reasonable documentation of such unpaid Company Transaction Costs.

(c) Suite 310/320 Construction Costs. Each Seller shall be severally obligated
to pay to Purchaser such Seller’s Pro Rata Share of any costs and expenses in
excess of $670,000 incurred by the Company after the Closing with respect to the
construction and installation of the improvements, alterations, fixtures,
upgrades, utility services and equipment in the portions of the Leased Property
commonly known as Suite 310 and Suite 320 that was completed prior to the
Closing. Any payment to be made by Sellers pursuant to this Section 2.02(c)
shall be made following submission to the Seller Representative by Purchaser of
reasonable documentation of such costs and expenses.

SECTION 2.03 Closing. Subject to the terms and conditions of this Agreement
(including, without limitation, the full satisfaction or waiver of all of the
conditions to Closing set forth in Sections 7.01 and 7.02), the sale and
purchase of the Securities contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at the offices of Paul, Hastings, Janofsky &
Walker LLP, 515 S. Flower St., 25th Floor, Los Angeles, CA 90071 at 10:00 A.M.,
Los Angeles time, on the date hereof.

 

-11-



--------------------------------------------------------------------------------

SECTION 2.04 Closing Deliveries by the Sellers. At the Closing, the Sellers
shall deliver or cause to be delivered to the Closing Escrow Agent:

(a) the certificates evidencing the Securities to be transferred by each Seller
pursuant hereto, accompanied by a duly executed assignment thereof;

(b) a written withdrawal of each Seller as a member of the Company;

(c) executed counterparts by each Seller of each Ancillary Agreement and exhibit
thereto to be executed at the Closing to which such Seller is a party;

(d) for each Seller organized as a limited liability company, a true and
complete copy, certified by the manager of such Seller, of the resolutions duly
and validly adopted by the members of such Seller evidencing their authorization
of the execution and delivery of this Agreement and the Ancillary Agreements to
which such Seller is a party and the consummation of the transactions
contemplated hereby and thereby;

(e) for each Seller organized as a limited liability company, a certificate of
the manager of such Seller certifying the names and signatures of the officers
of such Seller authorized to sign this Agreement and the Ancillary Agreements to
which such Seller is a party and the other documents to be executed by such
Seller hereunder and thereunder;

(f) the resignations, effective as of the Closing, of all of the managers,
directors and officers of the Company, except for such persons, if any, as shall
have been designated in writing prior to the Closing by the Purchaser to the
Sellers;

(g) a copy of (i) the certificates of formation, as amended (or similar
organizational documents), of the Company, certified by the Secretary of State
of Delaware as of a date not earlier than five (5) Business Days prior to the
Closing and accompanied by a certificate of each Seller, dated as of the
Closing, stating that no amendments have been made to such certificate of
formation (or similar organizational documents) since such date, and (ii) the
operating agreement (or similar organizational documents) of the Company,
including all amendments thereto, certified by each Seller;

(h) good standing certificates for the Company from the Secretary of State of
Delaware and from the Secretary of State in each other jurisdiction in which the
Company is qualified to do business as a foreign company, in each case dated as
of a date not earlier than five (5) Business Days prior to the Closing;

(i) a legal opinion from (i) Katten Muchin Rosenman LLP, counsel to the Sellers,
addressed to the Purchaser and dated as of the Closing, substantially in the
form of Exhibit C-1, (ii) The Phoenix Law Group of Feldman Brown Wala Hall &
Agena, PLC, counsel to George D. Slessman, William D. Slessman and Anthony L.
Wanger, addressed to the Purchaser and dated as of the Closing, substantially in
the form of Exhibit C-2 and (iii) Morris, Nichols, Arsht & Tunnell LLP, special
Delaware counsel to Sterling Telecom Holdings, LLC, addressed to the Purchaser
and dated as of the Closing, substantially in the form of Exhibit C-3.

 

-12-



--------------------------------------------------------------------------------

(j) all authorizations, consents, orders and approvals of all third parties and
Governmental Authorities and officials set forth on Schedule 2.04(j), in form
and substance satisfactory to the Purchaser in its sole discretion;

(k) a release executed by each Seller substantially in the form of Exhibit D;

(l) fully executed documents requested by Purchaser terminating all outstanding
authorizations and resolutions regarding authorized persons in connection with
bank accounts of the Company;

(m) a consent of spouse in the form attached hereto as Exhibit G of each Seller
which is a natural person with respect to the transactions contemplated hereby
in a form reasonably acceptable to the Purchaser;

(n) a certificate in a form acceptable to Purchaser of each Seller certifying as
to the amount of the Company Transaction Costs (the “Transaction Cost
Certificate”);

(o) a pay-off letter from SVB in the form attached hereto as Exhibit H (the
“Pay-Off Letter”);

(p) a true and complete copy, certified by a Co-Managing Director of the
Company, of the resolutions duly and validly adopted by the Operating Board of
the Company evidencing its authorization of the distribution of the Receivables
described in Section 6.03(a); and

(q) a duly executed assignment by the Company in the form attached hereto as
Exhibit I (the “Assignment”);

SECTION 2.05 Closing Deliveries by the Purchaser. At the Closing, Purchaser
shall deliver or cause to be delivered to the Closing Escrow Agent:

(a) an amount equal to the Estimated Closing Purchase Price (as defined in
Schedule 2.02) by wire transfer of immediately available funds;

(b) executed counterparts by the Purchaser and the Company of each Ancillary
Agreement and exhibit thereto to be executed at the Closing to which the
Purchaser or the Company, as applicable, is a party;

(c) an executed copy of the amended and restated operating company agreement of
the Company, substantially in the form of Exhibit E attached hereto (the
“Amended Operating Agreement”);

(d) a true and complete copy, certified by the manager of the Purchaser, of the
resolutions duly and validly adopted by the members of the Purchaser evidencing
its authorization of the execution and delivery of this Agreement and the
Ancillary Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby; and

 

-13-



--------------------------------------------------------------------------------

(e) a certificate of the manager of the Purchaser certifying the name(s) and
signature(s) of the officers of the Purchaser authorized to sign this Agreement
and the Ancillary Agreements and the other documents to be delivered hereunder
and thereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE SELLERS

As an inducement to the Purchaser to enter into this Agreement, each Seller,
severally and not jointly based upon its Pro Rata Share, hereby represents and
warrants to the Purchaser as follows, subject to the specific exceptions and
qualifications set forth in the Sections of the Disclosure Schedule, which shall
be read in conjunction with only the specific representations and warranties to
which they relate as identified in the Disclosure Schedule; provided, however,
that any fact or item that is specifically disclosed on any Section of the
Disclosure Schedule that reasonably appears on its face, based on the location
and content of such disclosure, to be an exception with respect to or
qualification of another Section or subsection of this Agreement shall also be
deemed to be an exception with respect to or qualify such other Section or
subsection of this Agreement.

SECTION 3.01 Organization, Authority and Qualification of the Sellers.

(a) If such Seller is organized as a limited liability company, such Seller is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, and has all necessary power and authority to
enter into this Agreement and the Ancillary Agreements to which it is a party,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. Each Seller who is a natural
person has the necessary power and capacity to enter into this Agreement and the
Ancillary Agreements to which he is a party, to carry out his obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. If such Seller is organized as a limited liability company, such
Seller is duly licensed or qualified to do business and is in good standing in
each jurisdiction which the properties owned or leased by it or the operation of
its business makes such licensing or qualification necessary, except where the
failure to so license or qualify would not, individually or in the aggregate,
have a Material Adverse Change.

(b) The execution and delivery of this Agreement and the Ancillary Agreements to
which it is a party by any such Seller organized as a limited liability company,
the performance of its obligations hereunder and thereunder and the consummation
by any such Seller of the transactions contemplated hereby and thereby have been
duly authorized by all requisite action on the part of any such Seller and its
members. This Agreement has been, and upon their execution the Ancillary
Agreements to which such Seller is a party shall have been, duly executed and
delivered by such Seller, and (assuming due authorization, execution and
delivery by the Purchaser) this Agreement constitutes, and upon their execution
the Ancillary

 

-14-



--------------------------------------------------------------------------------

Agreements executed by such Seller shall constitute, legal, valid and binding
obligations of such Seller, enforceable against such Seller in accordance with
their respective terms, except to the extent that (i) enforcement may be limited
by or subject to any bankruptcy, insolvency, reorganization, moratorium, or
similar law as is now or hereinafter in effect relating to creditors’ rights
generally, and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief are subject to certain equitable defenses and to the
discretion of the court or other authority or person before which any proceeding
therefor may be brought.

(c) On or prior to the Closing Date, each Seller who is a natural person shall
have delivered to the Closing Escrow Agent a Consent of Spouse in the form
attached hereto as Exhibit G duly executed by such Seller’s spouse, and each
such Consent of Spouse shall be valid and in full force and effect as of the
Closing.

SECTION 3.02 Organization, Authority and Qualification of the Company.

(a) The Company is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware and has all necessary power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on the Business as it is currently conducted.

(b) The Company is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary,
except where the failure to so license or qualify would not, individually or in
the aggregate, have a Material Adverse Change. All limited liability company
actions taken by the Company have been duly authorized, and the Company has not
taken any action that in any material respect conflicts with, constitutes a
default under or results in a violation of any provision of its certificate of
formation or operating agreement. True and correct copies of the certificate of
formation and operating agreement of the Company, each as in effect on the date
hereof are attached hereto as Section 3.02 to the Disclosure Schedule. As of the
Closing, all of the managers, directors and officers of the Company, except for
such persons, if any, as shall have been designated in writing prior to the
Closing by the Purchaser to the Sellers, have resigned from such positions.

SECTION 3.03 No Subsidiaries. The Company (a) has no Subsidiaries, (b) is not a
member or partner of (nor is any part of the Business conducted through) any
limited liability company or partnership, respectively, (c) is not a participant
in any joint venture or similar arrangement, and (d) does not own any direct or
indirect equity interest in any other Person.

SECTION 3.04 Capitalization.

(a) The Securities have been duly authorized and validly issued and no member
has any obligation to make any additional capital contribution or make any other
payment to the Company and were issued in compliance with all Laws. None of the
Securities were issued in violation of any preemptive rights. At the Closing,
each Seller shall cause to be delivered to Purchaser certificates evidencing the
Securities to be transferred by such Seller pursuant hereto, accompanied by a
duly executed assignment thereof. Other than the limited

 

-15-



--------------------------------------------------------------------------------

liability agreement of the Company, there are no options, warrants, convertible
securities, preemptive rights, rights of first refusal, or other rights,
agreements, arrangements or commitments of any character relating to the
Securities or obligating any Seller or the Company to issue or sell, or
restricting any Seller or the Company from issuing or selling any Securities, or
any other interest in the Company. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any
Securities or to provide funds to, or make any investment (in the form of a
interest purchase, loan, capital contribution or otherwise) in, any other
Person. The Securities constitute all of the outstanding membership interests of
the Company and are owned of record and beneficially by such Seller as set forth
in Schedule 1.01(d), free and clear of all Encumbrances other than resale
restrictions under applicable federal securities Laws. Upon consummation of the
transactions contemplated by this Agreement, (a) each Seller will have withdrawn
as a member of the Company and (b) the Purchaser will own all of the outstanding
membership interests of the Company free and clear of all Encumbrances other
than resale restrictions under applicable federal securities Laws. There are no
voting trusts, agreements, proxies or other agreements or understandings in
effect with respect to the voting or transfer of any of the Securities.

(b) The name and address of each Person owning Securities, and the name and
class of Securities held by such Person are set forth on Schedule 1.01(d).

SECTION 3.05 No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 3.06 have been obtained and all filings
and notifications listed in Section 3.06 of the Disclosure Schedule have been
made, the execution, delivery and performance of this Agreement and the
Ancillary Agreements by each Seller do not and will not (a) violate, conflict
with or result in the breach of any provision of the certificate of formation or
limited liability company agreement of such Seller, as applicable, or the
Company, (b) conflict with or violate (or cause a Material Adverse Change as a
result of) any Law or Governmental Order applicable to such Seller, or the
Company, or any of their respective assets, properties or businesses, or
(c) conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the Securities or any of the Assets
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
the Company or such Seller is a party or by which any of the Securities or any
of such assets or properties is bound or affected.

SECTION 3.06 Governmental Consents and Approvals. Except as set forth on
Section 3.06 of the Disclosure Schedule, the execution, delivery and performance
by such Seller of this Agreement and each Ancillary Agreement to which it is a
party do not and will not require any consent, approval, authorization or other
order of, action by, filing with or notification to, any third party or
Governmental Authority.

SECTION 3.07 Financial Information; Books and Records.

(a) True and complete copies of (i) the unaudited balance sheet of the Company
for each of the two fiscal years ended as of December 31, 2004 and December 31,
2005

 

-16-



--------------------------------------------------------------------------------

(the “Balance Sheet Date”), respectively, and the related unaudited statements
of income of the Company, together with all related notes and schedules thereto,
if any (collectively referred to herein as the “Financial Statements”) and
(ii) the unaudited balance sheet (the “Balance Sheet”) of the Company as of
April 30, 2006, and the related statement of income, together with all related
notes and schedules thereto, if any (collectively referred to herein as the
“Interim Financial Statements”) have been delivered by the Sellers to the
Purchaser. The Financial Statements and the Interim Financial Statements
(i) were prepared in accordance with the books of account and other financial
records of the Company, (ii) present fairly in all material respects the
financial condition of the Company and results of operations of the Company as
of the dates thereof or for the periods covered thereby, and (iii) have been
prepared in accordance with GAAP applied on a basis consistent with the past
practices of the Company.

(b) The books of account and other financial records of the Company reflect all
items of income and expense and all assets and Liabilities required to be
reflected therein in accordance with GAAP applied on a basis consistent with the
past practices of such Company. No Off-Balance Sheet Transactions exist or have
occurred. All books of account, financial records and other books, records and
documents of the Company or relating to the Business are located at the Leased
Real Property.

(c) As of the Closing, all outstanding authorizations and resolutions regarding
authorized persons in connection with bank accounts of the Company have been
terminated.

(d) The Company does not maintain minute books with respect to the meetings of
its members or managers.

SECTION 3.08 Absence of Liabilities. Except as set forth on Section 3.08 of the
Seller Disclosure Schedule, the Company does not have any Liabilities except
(a) as reflected in the Financial Statements or the Interim Financial
Statements, (b) as incurred in the ordinary course of business since the date of
the Interim Financial Statements, and (c) Liabilities which have arisen in the
ordinary course pursuant to and in accordance with the contracts, agreements or
other arrangements to which the Company is a party or by which it is bound
listed on Sections 3.13(a), 3.13(b) and 3.13(c) of the Disclosure Schedule or
which are not required to be listed thereon. Without limiting the foregoing, as
of the Closing, the Company shall (i) be released from all obligations and
Liabilities under or in any manner relating to the SVB Loan and the SVB Loan
Documents and (ii) all Encumbrances held by or in favor of SVB in connection
with the SVB Loan will be terminated.

SECTION 3.09 Receivables. Section 3.09 of the Disclosure Schedule sets forth
separately those Receivables that had been outstanding from the invoice date of
such Receivable as of June 30, 2006 for (a) 29 days or less, (b) 30 to 59 days,
(c) 60 to 89 days, (d) 90 to 119 days and (e) more than 119 days. Except to the
extent, if any, reserved for on the Balance Sheet, all Receivables reflected on
the Balance Sheet arose from, and the Receivables existing as of the Closing
will have arisen from, the sale of services (including the subleasing and/or
licensing of space) to Persons not affiliated with the Company and in the
ordinary course of business consistent with past practice.

 

-17-



--------------------------------------------------------------------------------

SECTION 3.10 Conduct in the Ordinary Course; Absence of Certain Changes, Events
and Conditions. Since the Balance Sheet Date, other than as contemplated by this
Agreement or any Ancillary Agreement, the Business has been conducted in the
ordinary course and consistent in all material respects with past practice. As
amplification and not limitation of the foregoing, since the Balance Sheet Date,
the Company has not, except as set forth on Section 3.10 of the Disclosure
Schedule:

(a) permitted or allowed any of the Assets to be subjected to any Encumbrance,
other than Permitted Encumbrances and Encumbrances that will be released at or
prior to the Closing;

(b) written down or written up (or failed to write down or write up in
accordance with GAAP consistent with past practice) the value of any inventories
or Receivables or revalued any of the Assets other than in the ordinary course
of business consistent with past practice and in accordance with GAAP;

(c) made any change in any method of accounting or accounting practice or
policy, other than such changes required by GAAP;

(d) amended, terminated, cancelled or settled any material claims of the Company
or expressly waived any other material rights of value;

(e) merged with, entered into a consolidation with or acquired an interest of
any Person or acquired a substantial portion of the assets or business of any
Person or any division or line of business thereof, or otherwise acquired any
material assets other than in the ordinary course of business consistent with
past practice;

(f) made any capital expenditure or commitment for any capital expenditure in
excess of $100,000 individually other than obligations under or pursuant to any
Service Agreement listed on Section 3.10(f) of the Disclosure Schedule;

(g) filed any amended Tax Return or made, revoked or changed any Tax election or
method of Tax accounting or settled or compromised any liability with respect to
Taxes;

(h) incurred any Indebtedness or any other Liabilities other than in the
ordinary course of business or Liabilities to be paid at or prior to Closing;

(i) made any loan to, guaranteed any Indebtedness of or otherwise incurred any
Indebtedness on behalf of any Person, other than Indebtedness or other
Liabilities to be paid at or prior to Closing;

(j) failed to pay any creditor any amount in excess of $10,000 owed to such
creditor when due, other than with respect to amounts or claims of creditors
being set-off or contested in good faith listed on Sections 3.10(j) or 3.11 of
the Disclosure Schedule;

(k) (i) granted any increase, or announced any increase, in the wages, salaries,
compensation, bonuses, incentives, pension or other benefits payable by the
Company to any of its employees or independent contractors, including any
increase or change pursuant to any Plan, or (ii) established or increased or
promised to increase any benefits under any Plan;

 

-18-



--------------------------------------------------------------------------------

(l) terminated, discontinued, closed or disposed of any plant, facility or other
business operation, or laid off or terminated any employees or implemented any
early retirement, separation or program providing early retirement window
benefits within the meaning of Section 1.401(a) 4 of the Regulations or
announced any such action or program for the future;

(m) permitted to lapse or become abandoned any material Intellectual Property
(or any registration or grant thereof or any application relating thereto) to
which, or under which, the Company has any right, title, interest or license;

(n) allowed any permit that was issued or relates to the Company to lapse or
terminate or failed to renew any insurance policy or permit that is scheduled to
terminate or expire within 45 days of the Closing;

(o) failed to maintain its property and equipment in adequate repair and
operating condition, ordinary wear and tear excepted;

(p) suffered any casualty loss or damage with respect to any of the Assets which
in the aggregate have a replacement cost of more than $10,000, whether or not
such loss or damage shall have been covered by insurance;

(q) amended or restated its certificate of formation or limited liability
company agreement (or other organizational documents);

(r) (i) abandoned, sold, assigned, or granted any security interest in or to any
item of the Company Intellectual Property, the Licensed Intellectual Property or
the Company IP Agreements, including failing to perform or cause to be performed
all applicable filings, recordings and other acts, and pay or caused to be paid
all required fees and taxes, to maintain and protect its interest in such
Intellectual Property, or (ii) granted to any third party any license with
respect to any Company Intellectual Property or Licensed Intellectual Property,
other than licenses of Company Software to the customers of the Company in the
ordinary course of its business;

(s) suffered any Material Adverse Change;

(t) sold, transferred or disposed of any properties or assets of the Company
other than in the ordinary course of business;

(u) redeemed any membership interests or declared any dividends or distributions
(whether in cash, securities or other property), to the holders of membership
interests of the Company, other than distributions to the members of the Company
to allow them or their members or owners to pay income Taxes on account of their
ownership interests in the Company; or

(v) agreed, whether in writing or otherwise, to take any of the actions
specified in this Section 3.10, or granted any options to purchase, rights of
first refusal, rights of first offer or any other similar rights or commitments
with respect to any of the actions specified in this Section 3.10.

 

-19-



--------------------------------------------------------------------------------

SECTION 3.11 Litigation. Section 3.11 of the Disclosure Schedule sets forth all
Actions and Claims by or against the Company (or by or against any Seller or any
Affiliate thereof and relating to the Company or this Agreement and the
transactions contemplated hereby), or affecting any of the Assets or the
Business pending before any Governmental Authority (or, to the Knowledge of the
Sellers, threatened to be brought by or before any Governmental Authority), and
to the extent Known by the Sellers, the parties, nature of the proceeding, date
commenced, amount of charges or other relief sought and, if applicable, paid or
granted, with respect to all such Actions and Claims. None of the matters set
forth in Section 3.11 of the Disclosure Schedule has or has caused a Material
Adverse Change or could reasonably be expected to affect the legality, validity
or enforceability of this Agreement, any Ancillary Agreement or the consummation
of the transactions contemplated hereby or thereby. None of the Sellers or the
Company, or any of their respective assets or properties, including the Assets,
is subject to any Governmental Order (nor, to the Knowledge of the Sellers, are
there any such Governmental Orders threatened to be imposed by any Governmental
Authority) which has or has caused a Material Adverse Change or could reasonably
be expected to affect the legality, validity or enforceability of this
Agreement, any Ancillary Agreement or the consummation of the transactions
contemplated hereby or thereby.

SECTION 3.12 Compliance with Laws.

(a) Except as set forth on Section 3.12 of the Disclosure Schedule, the Company
conducts and has conducted the Business in accordance with all Laws (other than
(except as set forth in Section 3.12(b)) Environmental Laws) and Governmental
Orders applicable to the Company or the Assets, and the Company is not in
material violation of any such Law (other than (except as set forth in
Section 3.12(b)) Environmental Laws) or Governmental Order. Except as set forth
on Section 3.12 of the Disclosure Schedule, neither the Company nor any Seller
has received any written citation, stop-work order or similar notice alleging
that the Company is not in compliance with the Building Code from any
Governmental Authority. Except (other than as set forth in Section 3.12(b)) with
respect to Environmental Laws, to the Knowledge of the Sellers, there exists no
condition within the Leased Real Property that constitutes a material violation
of any applicable Law.

(b) Except as set forth in Section 3.12 of the Disclosure Schedule, the Company
is, and has been, in compliance in all material respects with all Environmental
Laws and Environmental Permits applicable to the Company or the Assets and has
obtained all material governmental approvals required under Environmental Laws
to be obtained by the Company for the use of the Leased Real Property for the
purposes for which it is currently being used.

SECTION 3.13 Material Contracts.

(a) Section 3.13(a) of the Disclosure Schedule contains a true, complete and
correct list (by customer name and date) and copy of each contract, agreement
and written arrangement to which the Company is a party with its customers
(collectively, the “Service Agreements”).

 

-20-



--------------------------------------------------------------------------------

(b) Section 3.13(b) of the Disclosure Schedule contains a true, complete and
correct list and copy of each support agreement and service contract to which
the Company is a party with its suppliers, vendors and service providers
pursuant to which the Company paid in the aggregate in excess of $10,000 in the
calendar year 2005 or pursuant to which the Company will be obligated to pay in
excess of $5,000 through June 30, 2006.

(c) Set forth in Section 3.13(c) of the Disclosure Schedule is a true, complete
and correct list of:

(i) each contract, agreement and written arrangement to which the Company is a
party with any broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing, consulting and
advertising contracts and agreements;

(ii) each management contract and contract with independent contractors or
consultants to which the Company is a party;

(iii) all contracts and agreements to which the Company is a party with any
Governmental Authority other than as contained in Section 3.13(a) of the
Disclosure Schedule;

(iv) all contracts and agreements that limit or purport to limit the ability of
the Company to compete in any line of business or with any Person or in any
geographic area or during any period of time, other than as contained in
Section 3.13(a) of the Disclosure Schedule;

(v) all contracts and agreements between or among the Company, on one hand, and
a Seller or any Affiliate of a Seller (other than the Company), on the other
hand;

(vi) all contracts and agreements providing for benefits under any Plan;

(vii) all options, warrants, convertible securities, preemptive rights, rights
of first refusal, or other rights, agreements, arrangements or commitments of
any character relating to the Securities or obligating any Seller or the Company
to issue or sell, or restricting any Seller or the Company from issuing or
selling, any Securities, or any other interest in the Company;

(viii) all outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any Securities or to provide funds to, or make any
investment (in the form of a share purchase, loan, capital contribution or
otherwise) in, any other Person;

 

-21-



--------------------------------------------------------------------------------

(ix) all contracts, agreements, understandings, arrangements and commitments,
written or oral, to which the Company is a party or is otherwise bound, with any
employee, officer, director, consultant or agent of the Company;

(x) all contracts and agreements relating to Indebtedness of the Company;

(xi) all Company IP Agreements; and

(xii) all other contracts and agreements, whether or not made in the ordinary
course of business, to which the Company is a party which are material to the
Company or the conduct of the Business or under which the Company has any
material liability, in each case with “material” to mean binding the Company to
pay any amount in excess of, in the aggregate, $10,000.

(d) For purposes of this Agreement, “Material Contracts” means the contracts,
agreements and written arrangements of the Company copies of which are contained
in Sections 3.13(a) and 3.13(b) of the Disclosure Schedule, and those contracts,
agreements and written arrangements listed in Section 3.13(c) of the Disclosure
Schedule.

(e) Except as set forth on Section 3.13(e) of the Disclosure Schedule, each
Material Contract: (i) is valid and binding on the Company and enforceable
against the Company in accordance with its terms, (ii) is in full force and
effect, and (iii) upon consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements, shall continue in full force and effect
without penalty or other adverse consequence. The Company is not in breach of,
or default under, any Material Contract in any material respect.

(f) The Company has not received any notice of termination, cancellation,
material breach or material default under any Material Contract. To the
Knowledge of the Sellers, no other party to any Material Contract is in material
breach thereof or material default thereunder.

(g) The Sellers have made available to the Purchaser true and complete copies of
all Material Contracts listed in Section 3.13(c) of the Disclosure Schedule.

(h) There is no contract, agreement or other arrangement granting any Person any
preferential right to purchase any of the Securities or any of the Assets.

(i) Except as set forth on Section 3.13(i) of the Disclosure Schedule, there are
no oral agreements to which the Company is a party or otherwise bound that
obligate the Company to pay any amount in excess of, in the aggregate, $1,000 or
that restrict the Company’s conduct of its business in any material respect.

(j) Except as may be included in the calculation of Closing Net Working Capital,
the Company does not have any obligation to make any payment under any Material
Contract as a licensor (or landlord) or service provider thereunder to (or for
the direct benefit of) the licensee (or tenant) or service recipient thereunder
which is in the nature of a licensee (or tenant) or other inducement, including,
without limitation, initial tenant or licensee improvement

 

-22-



--------------------------------------------------------------------------------

allowances, costs otherwise incurred by the Company to improve any licensee’s
premises or space costs, design and refurbishment allowances, legal fees, rent
abatement and free rent, and/or loss of income resulting from any free rental or
service period.

SECTION 3.14 Intellectual Property.

(a) Section 3.14 of the Disclosure Schedule sets forth a true and complete list
of (i) all patents and patent applications, registered trademarks and trademark
registration applications, registered copyrights and copyright registration
applications, and registered domain names included in the Company Intellectual
Property, (ii) all Company IP Agreements, other than commercially available off
the shelf Software licensed to the Company pursuant to shrink wrap or click wrap
licenses, and (iii) other Company Intellectual Property material to the
Business.

(b) The operation of the Business as currently conducted, the use of the Company
Intellectual Property and Licensed Intellectual Property in connection therewith
and the Company’s operation of its web site in connection with the Business, the
content thereof and any advertisements contained therein, do not conflict with,
infringe, misappropriate or otherwise violate the Intellectual Property or other
proprietary rights, including rights of privacy, publicity and endorsement, of
any third party, and no Actions or Claims are pending or, to the Knowledge of
the Sellers, threatened against any Seller or the Company alleging any of the
foregoing.

(c) The Company (i) owns all rights, title and interest in and to the Company
Intellectual Property, free and clear of all Encumbrances, and (ii) has a valid
right to use, pursuant to a Company IP Agreement, all Licensed Intellectual
Property in the ordinary course of the Business as presently conducted. Except
as set forth in Section 3.14 of the Disclosure Schedule, the Company is not
obligated or under any duty or liability whatsoever to make any payments by way
of royalties, fees or otherwise to any third party with respect to the use of
any of the Company Intellectual Property or the Licensed Intellectual Property.

(d) Neither any Company Intellectual Property, nor to the Knowledge of the
Sellers, any Licensed Intellectual Property, is subject to any outstanding
decree, order, injunction, judgment or ruling that either restricts the use of
such Intellectual Property or impairs the validity or enforceability of such
Intellectual Property.

(e) The Company Intellectual Property and the Licensed Intellectual Property
include all of the Intellectual Property used in the ordinary day-to-day conduct
of the Business, and there are no other items of Intellectual Property that are
material to the ordinary day-to-day conduct of the Business. The Company
Intellectual Property and, to the Knowledge of the Sellers, the Licensed
Intellectual Property are subsisting, valid and enforceable, and have not been
adjudged invalid or unenforceable in whole or part.

(f) No Actions or Claims are pending or, to the Knowledge of the Sellers,
threatened, against any Seller or the Company (i) based upon or challenging or
seeking to deny or restrict the use by the Company of any of the Company
Intellectual Property or Licensed Intellectual Property, (ii) alleging that any
services provided by, or processes used by the Company, infringe or
misappropriate any Intellectual Property right of any third party, or
(iii) alleging that the Licensed Intellectual Property is being licensed or
sublicensed in conflict with the terms of any license or other agreement.

 

-23-



--------------------------------------------------------------------------------

(g) To the Knowledge of the Sellers, no Person is engaging in any activity that
infringes the Company Intellectual Property or Licensed Intellectual Property.
The Company has not granted any license or other right to any third party with
respect to the Company Intellectual Property or Licensed Intellectual Property.
The consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements will not result in the termination or impairment of or
Encumbrance on any of the Company Intellectual Property.

(h) No rights in the Company Software have been transferred to any third party
except to the customers of the Company to whom the Company has licensed such
Company Software in the ordinary course of business. To the Knowledge of the
Sellers, the Client Central Software is free of all viruses, worms, trojan
horses and other material known contaminants. No bug, error, or other problem in
respect of the Client Central Software has materially disrupted operation of the
Client Central Software or had an adverse impact on the operation of other
software programs or operating systems used by the Company. As of the Closing,
the Company has the right to use all software development tools, library
functions, compilers, and other third party software that are required to
operate or modify the Client Central Software.

(i) The Company has entered into written non-disclosure arrangements with third
parties who have been accorded access to Trade Secrets and other confidential
Intellectual Property used in connection with the Business. To the Knowledge of
the Sellers, (i) there has been no misappropriation of any material Trade
Secrets of the Company by any Person; (ii) no employee, independent contractor
or agent of the Company has misappropriated any trade secrets of any other
person in the course of performance as an employee, independent contractor or
agent of the Company; and (iii) no employee, independent contractor or agent of
the Company is in default or breach of any term of any employment agreement,
nondisclosure agreement, assignment of invention agreement or similar agreement
or contract relating in any way to the protection, ownership, development, use
or transfer of Intellectual Property.

(j) No Actions or Claims are pending or, to the Knowledge of the Sellers,
threatened, against any Seller or the Company alleging that the Company’s
collection or use of any personally identifiable information (“Customer
Information”) the Company has obtained from visitors to the Company’s Internet
website or otherwise violates the Company’s privacy policy or any applicable
Laws; the Company has collected, maintained and used Customer Information in
compliance, in all material respects, with all applicable Laws, and to the
Knowledge of the Sellers, no Person has gained unauthorized access to any
Customer Information held by the Company.

SECTION 3.15 Real Property. There exists no Owned Real Property. There exists no
Leased Real Property other than pursuant to the SNS Master Lease. The SNS Master
Lease is in full force and effect, and neither the Company (as the tenant under
the SNS Master Lease) nor SNE (as the landlord under the SNS Master Lease) is in
default under the SNS Master Lease, and, to the Knowledge of the Sellers, there
exist no facts or circumstances that, with the passage of time or the giving of
notice, or both, would constitute a default or breach by the

 

-24-



--------------------------------------------------------------------------------

Company or SNE under the SNS Master Lease. There are no contractual or legal
restrictions that preclude or restrict the ability of the Company to use the
Leased Real Property for the purposes for which it is currently being used.
Except (other than as set forth in Section 3.12(b)) with respect to
Environmental Laws, the Company has obtained all governmental approvals required
for the Company to use the Leased Real Property for the purposes which it is
currently being used. The capacity of the utility services that have been
provided to the Leased Real Property are adequate for the use of the Leased Real
Property for the purposes for which it is currently being used. Except as set
forth in Section 3.13(a) of the Disclosure Schedule, the Company has not leased,
subleased, licensed or otherwise granted any Person any rights to occupy or use
any portion of the Leased Real Property. The license fees set forth in each of
the Service Agreements are the actual license fees being paid thereunder and
there exists no separate agreements or understandings with respect to any of the
same.

SECTION 3.16 Tangible Personal Property. Section 3.16 of the Disclosure
Schedule lists each item of Tangible Personal Property owned by the Company with
a book value in excess of $10,000. Except as set forth in Section 3.16 of the
Disclosure Schedule, the Company is not a party to any leases or subleases for
Tangible Personal Property with aggregate annual lease payments in excess of
$10,000.

SECTION 3.17 Assets.

(a) Except as set forth in Section 3.17 of the Disclosure Schedule, the Company
owns, leases or has the legal right to use all the properties and assets,
including the Leased Real Property and the Tangible Personal Property, used in
the conduct of the Business as of the date of this Agreement, and, with respect
to contract rights, is a party to and enjoys the right to the benefits of all
contracts, agreements and other arrangements used by the Company in or relating
to the conduct of the Business as of the date of this Agreement, all of which
properties, assets and rights constitute Assets. The Company has good and
marketable title to, or, in the case of leased or subleased Assets, valid and
subsisting leasehold interests in, all the Assets, free and clear of all
Encumbrances, except Permitted Encumbrances. The Assets constitute all the
properties, assets and rights as are necessary in the conduct of the Business as
conducted on the date of this Agreement.

(b) The Assets are in adequate operating condition and repair, ordinary wear and
tear excepted, and are suitable for the purposes for which they are used.

SECTION 3.18 Customers. Listed on Section 3.18 of the Disclosure Schedule are
the names of each of the customers of the Business for the six (6) month period
ended June 30, 2006, and the amount for which each such customer was invoiced
through such period. None of the Sellers nor the Company has received any
written notice that any of the ten (10) largest customers by revenue of the
Company for the six (6) month period ended June 30, 2006 has ceased, or will
cease, to use the products, equipment, goods or services of the Company, or has
substantially reduced, or will substantially reduce, the use of such products,
equipment, goods or services at any time.

SECTION 3.19 Suppliers. Listed in Section 3.19 of the Disclosure Schedule are
the names and addresses of all of the suppliers of services, supplies,
merchandise

 

-25-



--------------------------------------------------------------------------------

and other goods for the Business or to the Company in an aggregate amount in
excess of $5,000 for the six (6) month period ended June 30, 2006. None of the
Sellers nor the Company has received any written notice that any of the
ten (10) largest suppliers of services, supplies, merchandise or other goods to
the Company for the six (6) month period ended June 30, 2006 will not provide
services nor sell supplies, merchandise and other goods to the Company at any
time after the Closing on terms and conditions substantially similar to those
used in its current sales to the Business, subject only to general and customary
price increases.

SECTION 3.20 Employee Benefit Matters.

(a) Plans and Material Documents. Section 3.20(a) of the Disclosure
Schedule lists all employee benefit plans (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) and all
bonus, stock option, stock purchase, restricted stock or other equity-based
awards, incentive, deferred compensation, vacation, disability, death benefit,
hospitalization, medical fringe benefit, excess benefit, retiree medical or life
insurance, supplemental retirement, severance or other benefit plans, programs
or arrangements, and all employment, termination, change of control, severance
or other contracts or agreements, whether formal or informal, whether in writing
or not, whether legally enforceable or not, to which the Company is a party,
with respect to which the Company has any obligation, contingent or otherwise
(including, but not limited to, any contingent liability under Section 4069 of
ERISA), or which are maintained, contributed to or sponsored by the Company for
the benefit of any current or former employee, officer, independent contractor
or director of the Company (collectively, the “Plans”). The Sellers have
furnished to the Purchaser a complete and accurate copy of each Plan and each
document material to the operation of each Plan (or, in connection with any
unwritten Plans, a detailed description thereof) and, as applicable, a complete
and accurate copy of (i) each trust or other funding arrangement, (ii) each
summary plan description and summary of material modifications, (iii) the most
recently filed IRS Form 5500, (iv) the most recently received IRS determination
letter for each such Plan, and (v) the most recently prepared actuarial report
and financial statement in connection with each such Plan. The Sellers have
delivered or made available to the Purchaser accurate and complete copies of all
currently effective employee manuals and handbooks, disclosure materials, policy
statements and documents used by in the administration of personnel policies and
other documents relating to the employment of (or benefits available to) current
and former employees of the Company. The Company has no express or implied
commitment, whether legally enforceable or not, to (i) create, incur liability
with respect to or cause to exist any other employee benefit plan, program or
arrangement, (ii) to enter into any contract or agreement to provide
compensation or benefits to any individual, or (iii) to modify, change or
terminate any Plan, other than with respect to a modification, change or
termination required by ERISA or the Code.

(b) Absence of Certain Types of Plans. No Plan is subject to Section 412 of the
Code or Title IV of ERISA and the Company has not incurred and does not expect
to incur any liability with respect to any current or former employee benefit
plan (as defined in Section 3(3) of ERISA) subject to Section 412 of the Code or
Title IV of ERISA or with respect to any similar plan, program, or arrangement
subject to the laws of a foreign nation. Neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
either alone or in combination with another event (whether contingent or

 

-26-



--------------------------------------------------------------------------------

otherwise) will (A) entitle any current or former employee, consultant or
director of the Company to any increased or modified benefit or payment;
(B) increase the amount of compensation due to any such employee, consultant or
director; (C) accelerate the vesting, payment or funding of any compensation,
equity-based benefit, incentive or other benefit; (D) result in any “parachute
payment” under Section 280G of the Code (whether or not such payment is
considered to be reasonable compensation for services rendered); (E) cause any
compensation to fail to be deductible under any provision of the Code;
(F) result in the imposition of any excise tax on the Company or any current or
former employee or other service provider under any provision of the Code; or
(G) result in any release of any obligation of any current or former employee to
the Company. None of the Plans provides for or promises retiree medical,
disability or life insurance benefits to any current or former employee, officer
or director of the Company. Each Plan may be amended or terminated at any time
without material liability to the Company, except for claims incurred but not
paid prior to any such amendment or termination, and customary fees associated
with such amendment or termination.

(c) Compliance with Applicable Law. Except as could not reasonably be expected
to result in material liability to the Company, (i) each Plan is now and always
has been operated in accordance with both its terms and with the requirements of
all applicable Law, including ERISA and the Code, and all persons who
participate in the operation of such Plans and all Plan “fiduciaries” (within
the meaning of Section 3(21) of ERISA) have always acted in accordance with all
applicable Plans as well as the provisions of all applicable Law, including
ERISA and the Code, and the Company has not received any claims to the contrary
and has no Knowledge of any facts or circumstances that could be reasonably be
expected to form the basis for any such claims; (ii) the Company has performed
all obligations required to be performed by it under, is not in default under or
in violation of, and to the Knowledge of the Sellers, there exists no default or
violation by any party to, any Plan; (iii) no legal action, suit or claim is
pending or, to the Knowledge of the Sellers, threatened against any Plan or Plan
fiduciary or the Company with respect to any Plan (other than routine claims for
benefits in the ordinary course) and no fact or event exists that could
reasonably be expected to give rise to any such action, suit or claim;
(iv) neither any Plan nor the Company (but solely with respect to any Plan) is
under audit or investigation or is the subject of an audit or investigation by
the Internal Revenue Service, the U.S. Department of Labor, the Pension Benefit
Guaranty Corporation or any other Governmental Authority, nor is any such audit
or investigation pending or, to the Knowledge of the Sellers, threatened; and
(v) no event has occurred and, to the Knowledge of the Sellers, there exists no
condition or set of conditions in connection with the Plans that could give rise
to liability to the Company under ERISA, the Code, or applicable law.

(d) Qualification of Certain Plans. Each Plan that is intended to be qualified
under Section 401(a) of the Code or Section 401(k) of the Code has received a
favorable determination letter or opinion letter from the IRS to the effect
that, with respect to the form of such plan, it is so qualified, and no fact or
event has occurred since the date of such determination letter or opinion letter
that could reasonably be expected to adversely affect the qualified status of
any such Plan or the exempt status of any such trust or result in a filing under
Rev. Proc. 2003-44 or any predecessor or successor thereto. Each trust
maintained or contributed to by the Company that is intended to be qualified as
a voluntary employees’ beneficiary association and that is intended to be exempt
from federal income taxation under Section 501(c)(9) of the Code has received a
favorable determination letter from the IRS that it is so qualified and so
exempt, and no fact or event has occurred since the date of such determination
by the IRS to adversely affect such qualified or exempt status.

 

-27-



--------------------------------------------------------------------------------

(e) Absence of Certain Liabilities and Events. The Company has no (and has not
had any) ERISA Affiliates. The Company has not incurred any liability pursuant
to Title I or IV of ERISA, or any liability pursuant to the penalty, excise tax,
or joint and several liability provisions of the those sections of the Code
related to employee benefit plans, or any foreign law or regulation relating to
employee benefit plans. No fact or event exists that presents a risk to the
Company (or after the Closing, the Purchaser or any of its Affiliates) of
incurring any such liability. Without limiting the foregoing, except as could
not reasonably be expected to result in material liability (A) there has been no
non-exempt prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to any Plan, and (B) no complete or
partial termination has occurred within the five years preceding the date hereof
with respect to any Plan. No asset of the Company is the subject of any lien
arising under ERISA or Section 412 of the Code. The Company has not, since
October 3, 2004, (x) granted to any person an interest in a “nonqualified
deferred compensation plan (as defined in section 409A(d)(1) of the Code) which
interest has been or, upon the lapse of a substantial risk of forfeiture with
respect to such interest, will be subject to the tax imposed by section
409A(a)(1)(B) or (b)(4) of the Code, or (y) modified the terms of any
nonqualified deferred compensation plan in a manner that could cause an interest
previously granted under such plan to become subject to the tax imposed by
section 409A(a)(1)(B) or (b)(4) of the Code. All plans that are “nonqualified
deferred compensation plans” (within the meaning of Section 409A of the Code)
are listed on Section 3.20(e) of the Disclosure Schedule.

(f) Plan Contributions and Funding. There are no liabilities, whether contingent
or otherwise, of the Company relating to workers’ compensation benefits that are
not fully insured against by a bona fide third-party insurance carrier. With
respect to each Plan and with respect to each workers’ compensation arrangement,
that is funded wholly or partially through an insurance policy or public or
private fund, (A) all contributions, premiums and expenses required to have been
paid to date under such insurance policy or fund have been paid, all
contributions, premiums and expenses required to be paid under the insurance
policy or fund through the Closing will have been paid on or before the Closing
and (C) to the extent any such contributions, premiums or expenses are not yet
due, the liability therefor has been fully accrued on the Company’s financial
statements. There will be no liability of the Company under any such insurance
policy or fund or ancillary agreement with respect to such insurance policy or
fund in the nature of a retroactive rate adjustment, loss sharing arrangement,
audit adjustment or other actual or contingent liability arising wholly or
partially out of events occurring on or prior to the Closing. All aforementioned
contributions and premiums have been fully deducted for income tax purposes and
no such deduction has been challenged or disallowed by any Governmental
Authority and there are no facts or circumstances that exist that reasonably
could be anticipated to result such a challenge or disallowance. With respect to
each Plan and with respect to each worker’s compensation arrangement, regardless
of how funded, the Company may terminate all insurance policies or third party
administrator relationships on no more than 60 days’ advance notice without
liability, except for premiums due under any such policy through the date of
termination.

 

-28-



--------------------------------------------------------------------------------

SECTION 3.21 Labor Matters. (a) The Company is not a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by the Company, and to the Knowledge of the Sellers currently there are
no organizational campaigns, petitions or other unionization activities seeking
recognition of a collective bargaining unit which could affect the Company;
(b) there are no controversies, strikes, slowdowns or work stoppages pending or,
to the Knowledge of the Sellers, threatened between the Company and any of its
employees, and the Company has not experienced any such controversy, strike,
slowdown or work stoppage within the past three years; (c) the Company has not
breached or otherwise failed to comply with the provisions of any collective
bargaining or union contract, and there are no grievances outstanding against
the Company under any such agreement or contract which could cause a material
liability to the Company; (d) there are no unfair labor practice complaints
pending or, to the Knowledge of the Sellers, threatened against the Company
before the National Labor Relations Board or any other Governmental Authority;
(e) the Company is currently in material compliance with all applicable Laws
relating to the employment of labor, including those related to wages, hours,
collective bargaining and the payment and withholding of taxes and other sums as
required by the appropriate Governmental Authority and has withheld and paid to
the appropriate Governmental Authority or is holding for payment not yet due to
such Governmental Authority all amounts required to be withheld from employees
of the Company and is not liable for any arrears of wages, taxes, penalties or
other sums for failure to comply with any of the foregoing; (f) the Company has
paid in full to all their respective employees or adequately accrued for in
accordance with GAAP all wages, salaries, commissions, bonuses, benefits and
other compensation due to or on behalf of such employees; (g) there is no claim
with respect to payment of wages, salary or overtime pay pending against the
Company before any Governmental Authority or, to the Knowledge of the Sellers,
threatened; (h) the Company is not a party to, or otherwise bound by, any
consent decree with, or citation by, any Governmental Authority relating to
employees or employment practices; (i) there is no charge or proceeding with
respect to a violation of any occupational safety or health standard pending
against the Company or, to the Knowledge of the Sellers, threatened; (j) no
employment related claims or charges, including (A) federal or state or other
claims based on sex, sexual or other harassment, age, disability, race or other
discrimination or retaliation or common law claims, including claims of wrongful
termination, by any current or former employee of the Company, and (B) charges
of discrimination in employment or employment practices, for any reason, are
pending against the Company before the United States Equal Employment
Opportunity Commission, or any other Governmental Authority, nor, to the
Knowledge of the Sellers, are any such claims or charges threatened; (k) the
employment of the employees of the Company is terminable at will and no employee
is entitled to severance pay or other benefits (including acceleration of equity
or incentive awards) following termination or resignation; (l) the Company is
not a party to any agreement for the provision of labor from any outside agency;
(m) the Company properly classifies, and has properly classified, each current
and former service provider as an employee or non-employee for payroll
withholding obligations and benefit plan participation, and with respect to each
such current and former employee, the Company has properly classified and
treated such individual as either exempt or not exempt from federal and state
overtime requirements; and Section 3.21(n) of the Disclosure Schedule lists each
former employee of the Company (along with his or her date of termination and
prior job site location) who, on or within the 90 days preceding the Closing,
experienced employment action that would count toward determining whether
advance notification of termination is required under the Worker Adjustment
Retraining and Notification Act or any similar state law.

 

-29-



--------------------------------------------------------------------------------

SECTION 3.22 Employees. Section 3.22 of the Disclosure Schedule lists the name,
current annual salary rates, bonuses, deferred or contingent compensation,
pension, accrued vacation, “golden parachute” and other benefits paid or payable
(in cash or otherwise) in the current fiscal year and the most recently
completed fiscal year, of each current employee, officer, director or consultant
of the Company. There are no contracts, agreements, understandings, arrangements
and commitments, written or oral, to which the Company is a party or is
otherwise bound, with any employee, officer, director or consultant of the
Company or with any Affiliate or employee of any Affiliate of the Company.

SECTION 3.23 Certain Interests.

(a) Except as set forth on Section 3.23 of the Disclosure Schedule, no Seller
nor any member, stockholder, officer, manager or director of any Seller or the
Company, and no relative or spouse (or relative of such spouse) who resides
with, or is a dependent of, any Seller or any such member, stockholder, officer,
manager or director:

(i) has any direct or indirect financial interest in any competitor, supplier or
customer of the Company or the Business; provided, however, that the ownership
of securities representing no more than 4.9% of the outstanding voting power of
any competitor, supplier or customer, and which are also listed on any national
securities exchange or traded on any national securities market, shall not be
deemed to be a “financial interest” so long as the Person owning such securities
has no other connection or relationship with such competitor, supplier or
customer;

(ii) owns, directly or indirectly, in whole or in part, or has any other
interest in any material tangible or intangible property which the Company uses
in the conduct of the Business or otherwise; or

(iii) has outstanding any Indebtedness to the Company.

(b) None of the Sellers nor the Company has any Liability or any other
obligation of any nature whatsoever to any officer, member, manager, director or
equityholder of the Company or to any relative or spouse (or relative of such
spouse) who resides with, or is a dependent of, any such officer, member,
manager, director or equityholder.

SECTION 3.24 Taxes.

(a) Filing of Tax Returns and Payment of Taxes. Except as set forth in
Section 3.24 of the Disclosure Schedule, the Company has duly and timely filed
with the appropriate taxing authorities all Tax Returns required to be filed
taking into account all relevant extensions. All such Tax Returns filed are
complete and accurate in all material respects. All Taxes owed by the Company
(whether or not shown on any Tax Return) have been paid. The Company is not
currently the beneficiary of any extension of time within which to file any Tax
Return other than the Company’s 2005 income Tax Returns. No written claim has
ever been made by an authority in a jurisdiction where the Company does not file
Tax Returns that it is or may be subject to taxation by that jurisdiction.

 

-30-



--------------------------------------------------------------------------------

(b) Audits, Investigations, Disputes or Claims. No deficiencies for Taxes have
been claimed, proposed or assessed by any Tax authority against the Company.
There are no pending or, to the Knowledge of the Sellers, threatened audits,
investigations, disputes or claims or other actions for or relating to any
Liability for Taxes with respect to the Company, and there are no matters under
discussion with any Governmental Authorities, or to the Knowledge of the
Sellers, with respect to Taxes that are likely to result in an additional
Liability for Taxes with respect to the Company. There has not been any
examination report or statement of deficiency assessed against or agreed to by
the Company. The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency. The Company is not contesting any Taxes assed by any Tax authority
against the Company.

(c) Taxes of Other Persons. The Company has no Liability for the Taxes of any
Person (other than Taxes of the Company) (i) under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign law),
(ii) as a transferee or successor, (iii) by contract, or (iv) otherwise.

(d) Tax Sharing Agreements. There are no Tax-sharing agreements or similar
arrangements with respect to or involving the Company, the assets of, or the
business conducted by, the Company, and after the Closing Date, none of the
Company, the Securities, the assets of, or the business conducted by, the
Company, shall be bound by any such Tax-sharing agreements or similar
arrangements or have any Liability thereunder for amounts due in respect of
periods prior to the Closing Date.

(e) No Withholding. The Company has withheld and paid all Taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, equity holder or other third party.

(f) Liens. Except as set forth in Section 3.24 of the Disclosure Schedule, there
are no material Encumbrances for Taxes (other than for Taxes not yet due and
payable) on any of the assets of the Company.

(g) Partnership Tax Treatment. At all times since its formation, the Company has
been classified as a partnership or disregarded entity for United States federal
Tax purposes.

(h) The Company has registered, by way of complete and accurate Maricopa County
Self Reporting Business Personal Property Registrations filed with the Maricopa
County Tax Assessor, all of the Company’s Tangible Personal Property with the
Maricopa County Tax Assessor.

SECTION 3.25 Insurance. The Company maintains insurance coverage in such types
and amounts and covering such risks as are consistent with customary practices
and standards of companies engaged in businesses and operations similar to those
of the Company.

 

-31-



--------------------------------------------------------------------------------

SECTION 3.26 Certain Business Practices. None of the Sellers or the Company or
any of their respective directors, managers, officers, agents, representatives
or employees (in their capacity as directors, managers, officers, agents,
representatives or employees) has: (a) used any corporate or other funds for
unlawful contributions, payments, gifts or entertainment, or made any unlawful
expenditures to government officials or others or established or maintained any
unlawful or unrecorded funds in violation of Section 104 of the Foreign Corrupt
Practices Act of 1977 (15 U.S.C. §79dd-2), as amended, or any other applicable
foreign, federal or state law; or (b) accepted or received any unlawful
contributions, payments, expenditures or gifts.

SECTION 3.27 Brokers. Except for Signal Hill Capital Group LLC, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
or the Ancillary Agreements based upon arrangements made by or on behalf of the
Sellers or the Company. The Sellers are solely responsible for the fees and
expenses of Signal Hill Capital Group LLC and Sellers and the Company shall
agree to indemnify Purchaser against same and against any cost or expense
(including, but not limited to, attorneys’ fees) incurred by Purchaser in
resisting any claim for any such brokerage commission.

SECTION 3.28 Suite 310/320 Construction. Except as set forth in Section 3.28 of
the Disclosure Schedule, the construction and installation of the improvements,
alterations, fixtures, upgrades, utility services and equipment in the portions
of the Leased Property commonly known as Suite 310 and Suite 320 was completed
prior to the Closing in accordance, in all material respects, with the plans
dated March 1, 2006 prepared by Peter Lendrum Registered Architect and approved
by the City of Phoenix on March 29, 2006 pursuant to DPTE’s Annual Facility
Permit, construction Permit Number 06021216.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF THE PURCHASER

As an inducement to the Sellers to enter into this Agreement, each Purchaser,
jointly and severally, hereby represents and warrants to the Sellers as follows:

SECTION 4.01 Organization and Authority of the Purchaser.

(a) The Purchaser is a Delaware limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all necessary power and authority to enter into this
Agreement and the Ancillary Agreements to which it is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.

(b) The execution and delivery by the Purchaser of this Agreement and the
Ancillary Agreements to which it is a party, the performance by the Purchaser of
its obligations hereunder and thereunder and the consummation by the Purchaser
of the transactions contemplated hereby and thereby have been duly authorized by
all requisite action on the part of

 

-32-



--------------------------------------------------------------------------------

the Purchaser. This Agreement has been, and upon their execution the Ancillary
Agreements to which the Purchaser is a party shall have been, duly executed and
delivered by the Purchaser, and (assuming due authorization, execution and
delivery by the Sellers) this Agreement constitutes, and upon their execution
the Ancillary Agreements to which the Purchaser is a party shall constitute,
legal, valid and binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with their respective terms, except to the extent that
(i) enforcement may be limited by or subject to any bankruptcy, insolvency,
reorganization, moratorium, or similar law as is now or hereinafter in effect
relating to creditors’ rights generally, and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief are subject to
certain equitable defenses and to the discretion of the court or other authority
or person before which any proceeding therefor may be brought.

SECTION 4.02 No Conflict. Assuming the making and obtaining of all filings,
notifications, consents, approvals, authorizations and other actions referred to
in Section 4.03, except as may result from any facts or circumstances relating
solely to any Seller, the execution, delivery and performance by the Purchaser
of this Agreement and the Ancillary Agreements to which it is a party do not and
will not (a) violate, conflict with or result in the breach of any provision of
the certificate of formation or limited liability company agreement of the
Purchaser, (b) conflict with or violate any Law or Governmental Order applicable
to the Purchaser or (c) conflict with, or result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which the Purchaser is a party, which would adversely affect the ability of
the Purchaser to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement or the Ancillary Agreements.

SECTION 4.03 Governmental Consents and Approvals.

(a) The execution, delivery and performance by the Purchaser of this Agreement
and each Ancillary Agreement to which the Purchaser is a party do not and will
not require any consent, approval, authorization or other order of, action by,
filing with, or notification to any third party or Governmental Authority,
except as described in Schedule 4.03 hereto.

(b) The Purchaser’s acquisition of the Securities is not reportable pursuant to
the HSR Act. Purchaser acknowledges that the Sellers are (i) relying on the
foregoing representation in its determination that no pre-merger notification or
other report or filing is required to be made in connection with the
transactions contemplated by this Agreement and (ii) not in a position to
confirm the underlying facts with respect thereto.

SECTION 4.04 Securities Laws. The Purchaser is acquiring the Securities solely
for the purpose of investment and not with a view to, or for offer or sale in
connection with, any distribution thereof. The Purchaser confirms that the
securities were not offered to it by any means of general solicitation or
general advertising. The Purchaser understands that the Securities have not been
registered under the securities Laws of any state, under the Securities

 

-33-



--------------------------------------------------------------------------------

Act of 1933, as amended, or under the securities Laws of any other country and
are offered in reliance on exemptions therefrom, that the Securities have not
been approved or disapproved by the Securities and Exchange Commission, by any
other federal or state agency or by any other equivalent foreign agency. The
Purchaser understands that there are restrictions on the transferability of the
Securities pursuant to applicable federal and state securities Laws.

SECTION 4.05 Litigation. No Action by or against the Purchaser is pending or, to
the knowledge of the Purchaser, threatened, which could affect the legality,
validity or enforceability of this Agreement, any Ancillary Agreement or the
consummation of the transactions contemplated hereby or thereby.

SECTION 4.06 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser.

SECTION 4.07 Third Party Contacts. Within the six months preceding the date
hereof, to the Knowledge of the Purchaser, neither the Purchaser nor any
Affiliate thereof has knowingly and intentionally solicited the Company’s or
SNE’s customers to move, redirect, abandon or defer any contract or other
business they are conducting with, or considering conducting with, the Company
or SNE at the Leased Real Property.

SECTION 4.08 Restrictions on Conduct of the Business. Immediately following the
Closing, neither the Company nor the Business shall be subject to or bound by,
as a result of any past or present affirmative action by the Purchaser or any of
its Affiliates, any restriction or any Governmental Order limiting the Company’s
ability to compete or solicit business (in any geographic area, prior to
December 31, 2006, with respect to any line of business, without regard to
whether the Company currently conducts business in a particular geographic area
or currently engages in a particular line of business), which Governmental Order
or restriction the Company or the Business is not subject to or bound by
immediately prior to the Closing.

SECTION 4.09 Solvency. The Purchaser does not intend to incur Indebtedness
beyond its ability to pay such Indebtedness as it matures (taking into account
the timing and amounts of cash to be payable or in respect of its Indebtedness).
The Purchaser has no knowledge of any facts or circumstances which lead it to
believe that it will file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction within one year from the Closing
Date.

SECTION 4.10 Tax Status of Purchasers. As of the date hereof, Digital VB (or, if
Digital VB is a Disregarded Entity, its owner) and Digital Services (or, if
Digital Services is a Disregarded Entity, its owner) are, and through the end of
the Closing Date will be, treated as separate entities from one another for
federal income tax purposes.

 

-34-



--------------------------------------------------------------------------------

ARTICLE V

ADDITIONAL AGREEMENTS

SECTION 5.01 Access to Information.

(a) In order to facilitate the resolution of any claims made against or incurred
by any Seller prior to the Closing or for any other reasonable purpose, for a
period of seven years after the Closing, the Purchaser shall (i) retain the
books and records relating to the Business and the Company relating to periods
prior to the Closing and (ii) upon reasonable notice, afford the officers,
employees, agents and representatives of the Sellers reasonable access
(including the right to make, at the Sellers’ expense, photocopies), during
normal business hours, to such books and records.

(b) In order to facilitate the resolution of any claims made by or against or
incurred by the Purchaser or the Company after the Closing or for any other
reasonable purpose, for a period of seven years following the Closing, each
Seller shall (i) retain the books and records of such Seller which relate to the
Business and the Company and their operations for periods prior to the Closing
and which shall not otherwise have been delivered to the Purchaser or the
Company and (ii) upon reasonable notice, afford the officers, employees, agents
and representatives of the Purchaser or the Company reasonable access (including
the right to make photocopies, at the expense of the Purchaser or the Company),
during normal business hours, to such books and records.

SECTION 5.02 Confidentiality. Each Seller agrees to, and shall cause its agents,
representatives, Affiliates, employees, officers, managers and directors to:
(i) treat and hold as confidential (and not disclose or provide access to any
Person to or otherwise use) all information relating to Trade Secrets,
processes, patent applications, product development, price, customer and
supplier lists, pricing and marketing plans, policies and strategies, details of
client and consultant contracts, operations methods, product development
techniques, business acquisition plans, new personnel acquisition plans and all
other confidential or proprietary information with respect to the Business or
the Company, (ii) in the event that any Seller or any such agent,
representative, Affiliate, employee, officer, manager or director becomes
legally compelled to disclose any such information, if practicable, provide the
Purchaser with prompt written notice of such requirement so that the Purchaser
or the Company may seek a protective order or other remedy or waive compliance
with this Section 5.02, (iii) in the event that such protective order or other
remedy is not obtained, or the Purchaser waives compliance with this
Section 5.02, furnish only that portion of such confidential information which
is legally required to be provided and exercise its reasonable efforts to obtain
assurances that confidential treatment will be accorded such information, and
(iv) promptly furnish (prior to, at, or as soon as practicable following, the
Closing) to the Company or the Purchaser any and all copies (in whatever form or
medium) of all such confidential information then in the possession of any
Seller or any of its agents, representatives, Affiliates, employees, officers,
managers and directors; provided, however, that this sentence shall not apply to
any information that, at the time of disclosure, is available publicly and was
not disclosed in breach of this Agreement by any Seller, its agents,
representatives, Affiliates, employees, officers, managers or directors. Each
Seller agrees and acknowledges that remedies at law for any breach of its
obligations under

 

-35-



--------------------------------------------------------------------------------

this Section 5.02 are inadequate and that in addition thereto the Purchaser
shall be entitled to seek equitable relief, including injunction and specific
performance, in the event of any such breach.

SECTION 5.03 Use of Intellectual Property. Each Seller acknowledges and agrees
that from and after the Closing, (i) the names listed in Schedule 5.03 hereto
and all similar or related names, marks and logos (all of such names, marks and
logos being the “Company Marks”) shall be owned by the Company, (ii) no Seller
nor any of its Affiliates shall have any rights in the Company Marks or shall
use any of the Company Marks and (iii) no Seller nor any of its Affiliates will
contest the ownership or validity of any rights of the Purchaser or the Company
in or to the Company Marks.

SECTION 5.04 Further Action. Each of the parties hereto shall use all reasonable
efforts to take, or cause to be taken, all appropriate action, do or cause to be
done all things necessary, proper or advisable under applicable Law, and to
execute and deliver such documents and other papers, as may be required to carry
out the provisions of this Agreement and consummate and make effective the
transactions contemplated by this Agreement.

SECTION 5.05 Employee Matters. Nothing expressed or implied in this Agreement
shall be interpreted to confer upon any current or former employees of the
Company any rights or remedies, including, without limitation, any right to
employment or continued employment for any specified period, of any nature or
kind whatsoever or any rights to any particular compensation or benefits
whatsoever (including, without limitation, any form of notice or severance pay).
Other than the Purchaser Indemnified Parties, the Seller Indemnified Parties and
the Seller Representative, the right to enforce any of the terms of this
Agreement shall inure only to the parties hereto and shall in no way extend to
any third parties who might benefit from the terms of this Agreement in any way,
including, without limitation, current or former employees of the Company.

SECTION 5.06 Non-competition; Non-solicitation; Non-Disparagement.

(a) Non-competition. During the period beginning on the date hereof and ending
on December 31, 2006 (the “Non-compete Period”), each Seller shall not directly
or indirectly engage in any business that competes with the Business.
Notwithstanding the foregoing, nothing contained in this Section 5.06(a) shall
prohibit any Seller or any of their respective Affiliates from (i) owning less
than five percent (5%) of any class of security listed on a national securities
exchange or traded in the over-the-counter market or (ii) during the Non-compete
Period, subject to this Section 5.06(a) and Sections 5.06(b) and 5.06(c),
seeking, investigating, acquiring, financing and/or developing any property in
any geographic area, including the Business’ market, for the purposes of
providing, upon the termination of the Non-compete Period, co-location or data
center space for lease or license to third parties in any geographic area,
including the Business’ market. Purchaser hereby acknowledges that Sellers
and/or their Affiliates intend, during the Non-compete Period, subject to this
Section 5.06(a) and Sections 5.06(b) and 5.06(c), to seek, investigate, acquire,
finance and/or develop property for the purposes of providing co-location or
data center space for lease or license to third parties, including in the
Business’ market, after the termination of the Non-compete Period.

 

-36-



--------------------------------------------------------------------------------

(b) Non-solicitation of Customers. Without limiting the generality of the
provisions of Section 5.06(a) above, during the period beginning on the date
hereof and ending on the first anniversary of the Closing Date (the “Non-solicit
Period”), each Seller shall not directly or indirectly solicit any Person that
is or was a Customer of the Business during the period between June 30, 2005 and
the Closing Date, or from any successor in interest to any such Person, in any
case for the purpose of securing business or contracts related to the services
provided by the Business.

(c) Non-solicitation of Employees. During the Non-solicit Period, each Seller
shall not directly or indirectly solicit for employment or hire any person that
is or was an employee (or co-employee) of or consultant to the Business during
the period between June 30, 2005 and the Closing Date; provided, however, that
this Section 5.06(c) shall not prohibit (i) any general advertisement or general
solicitation that is not targeted at such persons or (ii) soliciting the
employment of, or the hiring of, any such person who has been terminated by the
Company after the date hereof.

(d) Non-Disparagement. During the Non-solicit Period, each Seller shall not,
directly or indirectly, publicly disparage in any material respect the Company,
Purchaser, Digital or any of their respective Affiliates (actually known by the
applicable Seller to be such an Affiliate).

(e) In no event shall any action taken in good faith by a Management Member at
Purchaser’s request pursuant to Section 5.08 or otherwise be a breach of
Sections 5.06 (a), (b) or (c).

(f) Purchaser hereby acknowledges and agrees, on its own behalf and on behalf of
its Affiliates, including the Company after the Closing, that any opportunity or
rights with respect to acquiring, financing, developing, managing and/or
operating any property for the purposes of providing co-location or data center
space for lease or license to third parties identified or acquired by any Seller
(whether in its capacity as a member, manager, officer or employee of the
Company or otherwise) or any Affiliate of any Seller prior to the Closing are
the sole and exclusive property and/or rights of Sellers and/or their
Affiliates, that Sellers shall have no obligation (fiduciary or otherwise) to
the Company or Purchaser with respect to any such opportunity or right, and that
neither the Company nor Purchaser shall have any interest in or claim to any
such opportunity or right.

SECTION 5.07 Cooperating Regarding Assignment of Fiber Optics Communication
System License and Consent to Assignment of Chilled Water Agreement. Each Seller
covenants and agrees, (a) at no cost to Purchaser, to employ all commercially
reasonable efforts to (i) cause the Fiber Optics Communication System to be
transferred and assigned to Purchaser as promptly following the Closing as is
practicable and to provide such assistance with respect to such transfer and
assignment of such agreement as the Purchaser reasonably requests and (ii) cause
Northwind Phoenix, LLC to consent, by executing the Assignment of Chilled Water
Agreement, to the assignment by SNE of all its right, title and interest in,
under and with respect to the Chilled Water Agreement; provided that Sellers
shall not be obligated to compensate Northwind Phoenix, LLC for such consent,
and (b) not to take any action that would reasonably be expected to prevent,
delay or impede the assignment to Purchaser of the Fiber Optics Communication
System.

 

-37-



--------------------------------------------------------------------------------

SECTION 5.08 Transition Services.

(a) During the sixty (60) day period after the Closing Date, each Management
Member shall provide to Purchaser such advisory services with respect to matters
pertaining to the Business and the Assets as shall be reasonably requested from
time to time of such Management Member by Purchaser in good faith.

(b) During the one hundred twenty (120) day period after the Closing Date,
William D. Slessman shall (A) provide to Purchaser such advisory services with
respect to matters pertaining to the Client Central Software as shall be
reasonably requested from time to time by Purchaser in good faith, (B) make
himself available by telephone to answer any questions that Purchaser shall have
with respect to the Client Central Software.

(c) All Support Services and Software Support Services shall be provided during
the Company’s normal business hours at no cost to Purchaser (other than
reimbursement of expenses to the extent provided in accordance with this
Section 5.08) for up to forty (40) hours in any calendar week by all Management
Members in the aggregate. In the event that Purchaser requests that the
Management Members collectively perform Support Services and/or Software Support
Services that actually and reasonably require the Management Members, in the
aggregate, to devote in excess of forty (40) hours in any calendar week to the
performance of such Support Services and/or Software Support Services, the
Management Members may agree to devote time in excess of forty (40) hours in a
calendar week toward the performance of such requested Support Services and/or
Software Support Services (such agreement not to be unreasonably withheld), in
which event, Purchaser shall pay to the Seller Representative on behalf of the
Management Members a fee of $250 per hour (plus reimbursement of expenses to the
extent provided in accordance with this Section 5.08) for each additional hour
in excess of forty (40) hours in any calendar week that is actually and
reasonably required to perform the requested Support Services and/or Software
Support Services. Notwithstanding anything to the contrary in this Agreement, no
time spent on any action taken by the Management Members under any provision of
this Agreement (including, without limitation, under Section 5.07), other than
in response to a request by Purchaser for Support Services or Software Support
Services, as applicable, under this Section 5.08, shall be counted in the
calculation of whether forty (40) hours in any calendar week has been provided.

(d) The Management Members shall have no obligation to expend any funds in
connection with the performance of their obligations under this Section 5.08,
and Purchaser shall reimburse each Management Member for his reasonable
out-of-pocket expenses which are incurred in connection with the performance by
such Management Member of his obligations under this Section 5.08; provided,
however, that the Management Members shall be responsible for the payment of
(and Purchaser shall have no obligation to reimburse any Management Member for)
any and all expenses incurred by the Management Members in connection with the
performance of their obligations under this Section 5.08 for or relating to
(i) telephonic and/or other electronic communications and (ii) travel to or from
the Real Property and/or lodging or per diem expenses in the Phoenix, Arizona
area. Any reimbursement to be made by Purchaser

 

-38-



--------------------------------------------------------------------------------

pursuant to this Section 5.08 shall be made following submission to Purchaser by
a Management Member of reasonable documentation of the out-of-pocket expenses
incurred by such Management Member in connection with such Management Member’s
performance of his obligations under this Section 5.08.

(e) No Management Member, nor any other Seller, makes any warranties, express or
implied, with respect to any services provided pursuant to this Section 5.08.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall any Management Member or any other Seller be liable to Purchaser or
to any other Person for any Losses incurred by reason of or arising out of the
(i) performance by the Management Members of Support Services and/or Software
Support Services under this Section 5.08 or (ii) the non-performance of the
Management Members of their obligations under this Section 5.08 to the extent
that such non-performance does not constitute willful misconduct.

ARTICLE VI

TAX MATTERS

SECTION 6.01 Books & Records; Cooperation. To the extent not already filed as of
the Closing Date, after the Closing, Sellers shall prepare, or cause to be
prepared, at Sellers’ expense, all income Tax Returns of the Company for the
taxable years ending on December 31, 2005 and on the Closing Date. The Sellers
shall not make an election under Section 754 of the Code with respect to the
acquisition of the Securities by Purchasers on the income Tax Return of the
Company for the taxable year ending on the Closing Date without the prior
written consent of Purchasers, which consent may be withheld in Purchasers’ sole
and absolute discretion. The Purchaser may cause the Company to make a
Section 754 election on the Company’s income Tax Return beginning on the date
after the Closing Date in a manner consistent with the parties’ agreements under
this Agreement, including Section 6.03 hereof. The Seller Representative shall
provide copies of such Tax Returns to Purchaser no later than twenty (20) days
before the due dates of such Tax Returns for Purchaser’s review and comment. The
Purchaser shall cause the Company to file any such income Tax Returns of the
Company prepared by Sellers within five (5) days of receipt of final copies of
such Tax Returns from Sellers. The Purchaser and the Sellers agree to furnish or
cause to be furnished to the other, upon request, as promptly as practicable,
such information and assistance relating to the Securities or the Company,
including, without limitation, access to books and records, as is reasonably
necessary for the filing of all Tax Returns by Sellers, the Purchaser or the
Company, the making of any election relating to Taxes, the preparation for any
audit by any taxing authority, the prosecution or defense of any claim, suit or
proceeding relating to any Taxes and performing Tax diligence. The Purchaser and
the Sellers shall retain all books and records with respect to Taxes pertaining
to the Securities and the Company, for a period of at least four (4) years
following the Closing Date. At the end of such period, each party shall provide
the other with at least ten (10) days prior written notice before transferring,
destroying or discarding any such books and records, during which period the
party receiving such notice can elect to take possession, at its own expense, of
such books and records. The Purchaser and the Sellers shall cooperate fully with
the other in the conduct of any audit, litigation or other proceeding relating
to Taxes involving the Securities and the Company. The Purchaser and the Sellers
further agree, upon request, to use their commercially reasonable efforts to
obtain any certificate or other document

 

-39-



--------------------------------------------------------------------------------

from any governmental authority or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including, but not
limited to, with respect to the transactions contemplated hereby).

SECTION 6.02 Allocation of Taxes. (a) Subject to Section 6.06 regarding Transfer
Taxes, Sellers shall be responsible for and shall promptly pay when due all
Taxes levied with respect to the Company attributable to the Pre-Closing Tax
Period. The Purchaser shall be responsible for and shall promptly pay when due
all Taxes levied with respect to the Company attributable to the Post-Closing
Tax Period. All Taxes levied with respect to the Company for the Straddle Period
shall be apportioned between the Pre-Closing Tax Period and the Post-Closing Tax
Period, as follows:

(i) in the case of any Taxes other than Taxes based upon or related to income or
receipts, the portion allocable to the Pre-Closing Tax Period shall be deemed to
be the amount of such Tax for the entire Straddle Period multiplied by a
fraction the numerator of which is the number of days in the Tax period ending
on the Closing Date and the denominator of which is the number of days in the
entire Straddle Period;

(ii) in the case of any Tax based upon or related to income or receipts,
including payroll Taxes, the portion allocable to the Pre-Closing Tax Period
shall be deemed equal to the amount which would be payable if the relevant
Straddle Period ended on the Closing Date; and

(iii) all transactions not in the ordinary course of business occurring on the
Closing Date and after the purchase of the Securities at the Closing as a result
of any act or omission of the Purchaser or any of its Affiliates shall be
considered to have occurred during the Post-Closing Tax Period and shall be
reported on the Tax Returns of the Purchaser (or its Affiliates).

(b) Upon receipt of any bill for such Taxes relating to the Securities or the
Company, the Purchaser and the Sellers shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 6.02 together with such supporting evidence as is reasonably necessary
to calculate the proration amount. The proration amount shall be paid by the
party owing it to the other within ten (10) days after delivery of such
statement. In the event that the Purchaser or the Sellers shall make any payment
for which it is entitled to reimbursement under this Section 6.02, the
applicable party shall make such reimbursement promptly but in no event later
than ten (10) days after the presentation of a statement setting forth the
amount of reimbursement to which the presenting party is entitled along with
such supporting evidence as is reasonably necessary to calculate the amount of
reimbursement. Notwithstanding the foregoing, (1) no Purchaser Indemnified Party
shall be liable for (i) any Taxes of Sellers or the Company levied with respect
to the Securities or the Company attributable to Pre-Closing Tax Periods, or
(ii) any other Taxes of Sellers or their Affiliates for any periods, and (2) the
Sellers shall not be liable for (i) any Taxes of the Company attributable to
Post-Closing Tax Periods, or (ii) any other Taxes of the Purchaser or its
affiliates for any periods.

 

-40-



--------------------------------------------------------------------------------

SECTION 6.03 Covenants Regarding Certain Filings

(a) The Company has distributed to the Sellers all of its accounts receivable
including, but not limited to, those Receivables identified on Schedule 6.03, in
accordance with the terms of the resolutions referenced in Section 2.04(p). Each
Seller and each Purchaser acknowledges and agrees that the Company will not be
required to file, and none of the Sellers or Purchasers will cause the Company
to file, an IRS Form 8308 in connection with the sale and purchase of the
Securities pursuant to this Agreement, unless either Purchaser or the Company
receives a written request from the IRS to file IRS Form 8308 or the Sellers
determine in their sole and absolute discretion that Form 8308 is required to be
filed. Each Seller and each Purchaser agrees that none of the Sellers, the
Purchasers or the Company will be required to file or will file an IRS Form 8594
with respect to the purchase of the Securities pursuant to this Agreement unless
otherwise required pursuant to a “determination” within the meaning of
Section 1313(a) of the Code if the issue is initiated by the IRS.

(b) Each Purchaser hereby agrees that, without the prior written consent of the
Seller Representative, which consent may be given or withheld in the Seller
Representative’s sole discretion, neither Purchaser shall file an election to
treat (or take any action resulting in treating) Digital VB, Digital Services,
Inc., a Maryland corporation, or the Company as a disregarded entity, as defined
in Treasury Regulation Section 301.7701-3, or a qualified REIT subsidiary, as
defined in Section 856(i) of the Code (each such entity, a “Disregarded
Entity”), effective on or as of the Closing Date.

SECTION 6.04 Notices. The Sellers shall promptly notify the Purchaser in writing
upon receipt by Sellers of notice of any pending or threatened federal, state,
local or foreign Tax audits or assessments related to the Securities or the
Company.

SECTION 6.05 Withholding Certificates. At the Closing, each Seller shall deliver
to the Purchaser all necessary forms and certificates complying with applicable
law, duly executed and acknowledged, and reasonably satisfactory to the
Purchaser, certifying that the transactions contemplated by this Agreement are
exempt from withholding under Section 1445 of the Code and from backup
withholding under Section 3406 of the Code.

SECTION 6.06 Transfer Taxes. The Sellers shall be liable for all sales, use,
transfer, documentary, stamp, registration, conveyance, value added, goods and
services or other similar Taxes imposed by any Tax jurisdiction domestic or
foreign, and all recording or filing, notary fees and other similar costs
incurred in connection with this Agreement (collectively, “Transfer Taxes”).

SECTION 6.07 Tax Indemnification.

(a) By Purchaser. The Purchaser shall indemnify, save and hold the Sellers
harmless from and against any and all Losses incurred in connection with,
arising out of, resulting from or incident to (i) any breach of the
representations and warranties made by Purchaser pursuant to Section 4.10 or any
breach of covenant made by the Purchaser pursuant to this Article VI; and
(ii) any Taxes of the Company with respect to any Post-Closing Tax Period
(allocated in accordance with the principles described in Section 6.02).

 

-41-



--------------------------------------------------------------------------------

(b) By the Sellers. The Sellers shall indemnify, save and hold the Purchaser
Indemnified Parties harmless from and against any and all Losses incurred in
connection with, arising out of, resulting from or incident to (i) any breach of
the representations and warranties made by the Company and the Sellers pursuant
to Section 3.24 (Taxes) or any covenant made by the Sellers pursuant to this
Article VI; (ii) any Taxes of the Company with respect to any Pre-Closing Tax
Period (allocated in accordance with the principles described in Section 6.02);
(iii) any Transfer Taxes payable by Sellers pursuant to Section 6.06; and
(iv) the unpaid Taxes of any Person (other than the Company) under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign law), as a transferee or successor, by contract, or otherwise, for which
the Company is liable with respect to any Pre-Closing Tax Period.

(c) The indemnification obligations of Purchaser and the Sellers under this
Section 6.07 shall be subject the terms, conditions, limitations and procedures
set forth in Sections 8.01, 8.04, 8.05, 8.06 and 8.07 (as if Sections 8.01,
8.04, 8.05, 8.06 and 8.07 were set forth in this Section 6.07).

SECTION 6.08 Characterization of Payments. Any indemnification payments made
pursuant to Section 6.07 or Article VIII shall constitute an adjustment of the
consideration paid for the Securities for Tax purposes and shall be treated as
such by the Purchaser, Sellers and the Company on their Tax Returns to the
extent permitted by law.

ARTICLE VII

CONDITIONS TO CLOSING

SECTION 7.01 Conditions to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

(a) Representations, Warranties and Covenants. The representations and
warranties of the Purchaser contained in this Agreement shall have been true and
correct when made and shall be true and correct as of the Closing, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct as of that
date, in each case, with the same force and effect as if made as of the Closing,
other than such representations and warranties as are made as of another date,
and the covenants and agreements contained in this Agreement to be complied with
by the Purchaser on or before the Closing shall have been complied with in all
respects;

(b) Purchaser Closing Deliveries. Purchaser shall have delivered to the Closing
Escrow Agent all of the items required to be delivered by Purchaser pursuant to
Section 2.05;

(c) No Proceeding or Litigation. No Action shall have been commenced by or
before any Governmental Authority against any Seller or the Purchaser, seeking
to restrain or materially and adversely alter the transactions contemplated by
this Agreement which, in the reasonable, good faith determination of the Seller
Representative, is likely to render it impossible or unlawful to consummate such
transactions; provided, however, that the provisions of this Section 7.01(c)
shall not apply if any Seller has directly or indirectly solicited or encouraged
any such Action;

 

-42-



--------------------------------------------------------------------------------

(d) Closing Escrow Agreement. The Closing Escrow Agent shall have duly executed
and delivered to the Sellers the Closing Escrow Agreement;

(e) General Escrow Agreement . The General Escrow Agent shall have duly executed
and delivered to the Sellers the General Escrow Agreement;

(f) Ancillary Agreement Exhibits. All Persons other than the Purchaser, the
Company, the Sellers and the Seller Representative shall have duly executed and
delivered to the Sellers all exhibits to each of the Ancillary Agreements to
which such Person is a party; and

(g) Closing of Purchase of Real Property. The transactions contemplated under
the Real Estate Purchase Agreement shall be in the process of closing
simultaneously with the Closing hereunder.

SECTION 7.02 Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions:

(a) Representations, Warranties and Covenants. The representations and
warranties of the Sellers contained in this Agreement shall have been true and
correct when made and shall be true and correct as of the Closing, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct as of that
date, in each case, with the same force and effect as if made as of the Closing,
other than such representations and warranties as are made as of another date,
and the covenants and agreements contained in this Agreement to be complied with
by the Sellers on or before the Closing shall have been complied with in all
respects;

(b) Seller Closing Deliveries. Sellers shall have delivered to the Closing
Escrow Agent all of the items required to be delivered by Sellers pursuant to
Section 2.04;

(c) No Proceeding or Litigation. No Action shall have been commenced by or
before any Governmental Authority against any Seller or the Purchaser, seeking
to restrain or materially and adversely alter the transactions contemplated by
this Agreement which, in the reasonable, good faith determination of the
Purchaser, is likely to render it impossible or unlawful to consummate such
transactions; provided, however, that the provisions of this Section 7.02(c)
shall not apply if the Purchaser or any Affiliate thereof has directly or
indirectly solicited or encouraged any such Action;

(d) No Material Adverse Change. No event or events shall have occurred which,
individually or in the aggregate, have caused or would cause a Material Adverse
Change;

(e) Closing Escrow Agreement. The Closing Escrow Agent shall have duly executed
and delivered to the Purchaser the Closing Escrow Agreement;

 

-43-



--------------------------------------------------------------------------------

(f) General Escrow Agreement . The General Escrow Agent shall have duly executed
and delivered to the Purchaser the General Escrow Agreement;

(g) Ancillary Agreement Exhibits. All Persons other than the Purchaser, the
Company, the Sellers and the Seller Representative shall have duly executed and
delivered to the Purchaser all exhibits to each of the Ancillary Agreements to
which such Person is a party; and

(h) Closing of Purchase of Real Property. The transactions contemplated under
the Real Estate Purchase Agreement shall be in the process of closing
simultaneously with the Closing hereunder.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01 Survival of Representations and Warranties.

(a) The representations and warranties of the Sellers contained in this
Agreement and the documents described in Sections 2.04(d), (e), (g), (k), (m),
(n) and (p) (the “Sellers Additional Agreements”) shall survive until the first
anniversary of the Closing Date; provided, however, that (i) the representations
and warranties made pursuant to Section 3.04 shall survive indefinitely, and
(ii) the representations and warranties made pursuant to Section 3.24 and
Section 3.27 shall survive until 60 days after the expiration of the applicable
statute of limitations (including extensions). Neither the period of survival
nor the liability of any Seller with respect to the Sellers’ representations and
warranties shall be reduced by any investigation made at any time by or on
behalf of the Purchaser. If written notice of a claim has been given prior to
the expiration of the applicable representations and warranties by the Purchaser
to the Seller Representative pursuant to and in accordance with the provisions
of this Article VIII and Section 9.03, then the relevant representations and
warranties shall survive as to such claim, until such claim has been finally
resolved.

(b) The representations and warranties of the Purchaser contained in this
Agreement and the documents described in Section 2.05(d) and (e) (the “Purchaser
Additional Agreements”) shall survive until the first anniversary of the Closing
Date; provided, however, that the representations and warranties made pursuant
to Section 4.03(b), Section 4.06 and Section 4.10 shall survive until 60 days
after the expiration of the applicable statute of limitations (including
extensions). Neither the period of survival nor the liability of the Purchaser
with respect to the Purchaser’s representations and warranties shall be reduced
by any investigation made at any time by or on behalf of the Sellers. If written
notice of a claim has been given prior to the expiration of the applicable
representations and warranties by the Seller Representative to the Purchaser
pursuant to and in accordance with the provisions of this Article VIII and
Section 9.03, then the relevant representations and warranties shall survive as
to such claim, until such claim has been finally resolved.

SECTION 8.02 Indemnification by the Sellers. The Purchaser and its Affiliates,
officers, directors, employees, agents, successors and assigns (each a
“Purchaser Indemnified Party”) shall be indemnified and held harmless by each
Seller, severally and not jointly based upon its Pro Rata Share, for and against
any and all Liabilities, losses, damages,

 

-44-



--------------------------------------------------------------------------------

claims, costs and expenses, interest, awards, judgments and penalties (including
attorneys’ and consultants’ fees and expenses) actually suffered or incurred by
them (including any Action brought or otherwise initiated by any of them),
specifically excluding punitive, incidental and consequential damages, other
than punitive, incidental and consequential damages incurred pursuant to any
Third Party Claim (hereinafter a “Loss”, and collectively, “Losses”), arising
out of or resulting from:

(a) the breach of any representation or warranty made by any Seller contained in
this Agreement or any other Transaction Document, other than indemnification for
a breach of any representation or warranty contained in Section 3.24 of this
Agreement, the indemnification of which shall be governed solely by
Section 6.07;

(b) the breach of any covenant or agreement by any Seller contained in this
Agreement or any other Transaction Document, other than indemnification for a
breach of any covenant contained in Article VI of this Agreement, the
indemnification of which shall be governed solely by Section 6.07; or

(c) any and all Losses suffered or incurred by the Purchaser or the Company by
reason of or in connection with any claim or cause of action of any third party
to the extent arising out of any liability or obligation of any Seller.

SECTION 8.03 Indemnification by the Purchaser. The Sellers and their Affiliates,
officers, directors, employees, agents, successors and assigns (each a “Seller
Indemnified Party”) shall be indemnified and held harmless by the Purchaser for
and against any and all Losses, arising out of or resulting from:

(a) the breach of any representation or warranty made by the Purchaser contained
in this Agreement or any other Transaction Document, other than indemnification
for a breach of any representation or warranty contained in Section 4.10 of this
Agreement, the indemnification of which shall be governed solely by
Section 6.07; or

(b) the breach of any covenant or agreement by the Purchaser contained in this
Agreement or any other Transaction Document, other than indemnification for a
breach of any covenant contained in Article VI of this Agreement, the
indemnification of which shall be governed solely by Section 6.07.

SECTION 8.04 Notice of Loss; Third Party Claims.

(a) An Indemnified Party shall give the Indemnifying Party notice (which in the
case of a Purchaser Indemnified Party may be satisfied by the giving of notice
to the Seller Representative) of any matter which an Indemnified Party has
determined has given or could reasonably be expected to give rise to a right of
indemnification under this Agreement or any other Transaction Document, within
30 days of such determination, stating the amount of the Loss, if known, and
method of computation thereof, and containing a reasonably detailed description
of such matter and a reference to the provisions of this Agreement or any other
Transaction Document in respect of which such right of indemnification is
claimed or arises.

 

-45-



--------------------------------------------------------------------------------

(b) If an Indemnified Party shall receive notice of any Action, audit, demand or
assessment (each, a “Third Party Claim”) against it which gives or could
reasonably be expected to give rise to a claim for Loss under this Article VIII
(or under Section 6.07), within 30 days of the receipt of such notice, the
Indemnified Party shall give the Indemnifying Party notice of such Third Party
Claim (which in the case of a Purchaser Indemnified Party may be satisfied by
the giving of notice to the Seller Representative) together with a brief
statement of information then known to the Indemnified Party with respect
thereto and a reference to the provisions of this Agreement or any other
Transaction Document in respect of which such right of indemnification is
claimed or arises; provided, however, that the failure to provide such notice
shall not release the Indemnifying Party from any of its obligations under this
Article VIII (or under Section 6.07) except to the extent that the Indemnifying
Party is actually and materially prejudiced by such failure. If the Indemnifying
Party or, in the case of the Sellers, the Seller Representative, acknowledges in
writing the obligation to indemnify the Indemnified Party hereunder against any
Losses that may result from such Third Party Claim, subject to the provisions of
Section 8.05, then the Indemnifying Party or, in the case of the Sellers, the
Seller Representative, shall be entitled to assume and control the defense of
such Third Party Claim at its expense, subject to the provisions of
Section 8.05, and through counsel of its choice upon written notice of its
intention to do so to the Indemnified Party within 10 days of the receipt of the
such notice from the Indemnified Party. If the Indemnifying Party elects to
assume such control, the Indemnified Party shall have the right to retain
counsel to act on its behalf, but the fees and disbursements of such counsel
shall be paid by the Indemnified Party unless the Indemnifying Party consents in
writing to the retention of such counsel or unless there exists or is reasonably
likely to exist a conflict of interest that would make it inappropriate in the
judgment of the Indemnified Party (based upon advice of counsel) for the same
counsel to represent both the Indemnified Party and the Indemnifying Party. In
the event of such conflict, the Indemnified Party shall be entitled to retain
its own counsel in each jurisdiction for which the Indemnified Party determines
counsel is required, at the expense of the Indemnifying Party. If the
Indemnifying Party, having elected to assume such control, thereafter fails to
vigorously defend the Third Party Claim, and such failure continues for ten
(10) days after the Indemnifying Party is given written notice of such failure,
the Indemnified Party shall be entitled to assume such control; provided,
however, that if the Indemnified Party gives a notice of such a failure at any
time with respect to any Third Party Claim, it shall not thereafter as a
condition to the assumption of control of a Third Party Claim have any
obligation to give an Indemnifying Party any other notice of such a failure with
respect to such Third Party Claim. In the event that the Indemnifying Party or,
in the case of the Sellers, the Seller Representative, exercises the right to
undertake any such defense against any such Third Party Claim as provided above,
the Indemnified Party shall cooperate with the Indemnifying Party or, in the
case of the Sellers, the Seller Representative, in such defense and make
available to the Indemnifying Party, or, in the case of the Sellers, the Seller
Representative, at the Indemnifying Party’s expense, all witnesses, pertinent
records, materials and information in the Indemnified Party’s possession or
under the Indemnified Party’s control relating thereto as is reasonably required
by the Indemnifying Party, subject to considerations with respect to the
maintenance of privilege. Similarly, in the event the Indemnified Party is,
directly or indirectly, conducting the defense against any such Third Party
Claim, the Indemnifying Party shall cooperate with the Indemnified Party in such
defense and make available to the Indemnified Party, at the Indemnifying Party’s
expense, all such witnesses, records, materials and information in the
Indemnifying Party’s possession or under the

 

-46-



--------------------------------------------------------------------------------

Indemnifying Party’s control relating thereto as is reasonably required by the
Indemnified Party, subject to considerations with respect to the maintenance of
privilege. No such Third Party Claim may be settled by the Indemnifying Party
or, in the event that any Seller is the Indemnifying Party, the Seller
Representative without the prior written consent of the Indemnified Party unless
(i) such settlement involves only the payment of money damages for which the
Indemnifying Party is fully liable hereunder, (ii) the settlement does not
include or constitute any admission of liability on the part of the Indemnified
Party, and (iii) such settlement includes a full release of the Indemnified
Party with respect to all liability with respect thereto.

SECTION 8.05 Certain Limitations on Remedies.

(a) Notwithstanding anything to the contrary set forth in this Agreement (but
subject to the terms of this Article VIII), the Sellers shall not be liable to
any Purchaser Indemnified Party under Section 6.07 with respect to a breach of a
representation or warranty contained in Section 3.24 or Section 8.02(a) unless
and until the Losses incurred by all Purchaser Indemnified Parties as a result
thereof, together with all Claims, Damages and Expenses (as defined in the Real
Estate Purchase Agreement) incurred by the Purchaser Indemnified Parties (as
defined in the Real Estate Purchase Agreement) for which SNE is liable under
Section 7.4.1(a) of the Real Estate Purchase Agreement, exceed, in the
aggregate, $250,000 (the “Basket Amount”); provided, however, that in the event
that such Losses together with such Claims, Damages and Expenses, in the
aggregate, exceed the Basket Amount, the Sellers shall fully indemnify the
Purchaser Indemnified Parties for all Losses in excess of the Basket Amount that
are incurred by the Purchaser Indemnified Parties and that are within the
indemnification obligations of the Sellers pursuant to Section 6.07 with respect
to a breach of a representation or warranty contained in Section 3.24 or
Section 8.02(a); provided, further, that Sellers’ obligations for breach of any
representation or warranty contained in Section 3.04 and Section 3.28 shall not
be subject to the limitation set forth in this Section 8.05(a) and shall not be
counted against the Basket Amount.

(b) Notwithstanding anything to the contrary set forth in this Agreement (but
subject to the terms of this Article VIII), the Purchaser shall not be liable to
any Seller Indemnified Party under Section 8.03(a) unless and until the Losses
incurred by all Seller Indemnified Parties as a result thereof, together with
all Claims, Damages and Expenses incurred by the Seller Indemnified Parties (as
defined in the Real Estate Purchase Agreement) for which the Property Purchaser
is liable under Section 7.4.2(a) of the Real Estate Purchase Agreement, exceed,
in the aggregate, the Basket Amount; provided, however, that in the event that
such Losses together with such Claims, Damages and Expenses, in the aggregate,
exceed the Basket Amount, the Purchaser shall fully indemnify the Seller
Indemnified Parties for all Losses in excess of the Basket Amount that are
incurred by the Seller Indemnified Parties and that are within the
indemnification obligations of the Purchaser pursuant to Section 8.03(a);
provided, further, that Purchaser’s obligations for breach of any representation
or warranty contained in Section 4.03(b) shall not be subject to the limitations
set forth in this Section 8.05(b) and shall not be counted against the Basket
Amount.

(c) Notwithstanding anything to the contrary set forth in this Agreement (but
subject to the terms of this Article VIII), the Sellers shall not be liable to
any Purchaser

 

-47-



--------------------------------------------------------------------------------

Indemnified Party under Section 6.07 or Section 8.02 (other than for any claim
for a breach of a representation or warranty under Section 3.28), nor shall any
such claim or series of related claims be counted toward the Basket Amount,
unless the Losses incurred by the applicable Purchaser Indemnified Parties as a
result of any such claim or series of related claims exceed $10,000; provided,
however, that the limitations on the liability of Sellers contained in this
Section 8.05(c) shall apply only with respect to the first fifteen (15) claims
of which (i) the Purchaser Indemnified Parties have given the Seller
Representative written notice or the Purchaser Indemnified Parties (as defined
in the Real Estate Purchase Agreement) have given written notice to SNE and
(ii) for which the Sellers would be liable to the Purchaser Indemnified Parties
under Section 6.07 or Section 8.02, or SNE would be liable to the Purchaser
Indemnified Parties (as defined in the Real Estate Purchase Agreement) under
Section 7.4.1 of the Real Estate Purchase Agreement, as applicable, but for this
Section 8.05(c) (or Section 7.4.3.3.1 of the Real Estate Purchase Agreement),
and from and after the date on which the fifteenth (15th) such claim shall have
occurred, this Section 8.05(c) shall have no further force or effect.

(d) Notwithstanding anything to the contrary set forth in this Agreement (but
subject to the terms of this Article VIII), the Purchaser shall not be liable to
any Seller Indemnified Party under Section 6.07 or Section 8.03, nor shall any
such claim or series of related claims be counted toward the Basket Amount,
unless the Losses incurred by the applicable Seller Indemnified Parties as a
result thereof exceed $10,000; provided, however, that the limitations on the
liability of Sellers contained in this Section 8.05(d) shall apply only with
respect to the first fifteen (15) claims of which (i) the Seller Indemnified
Parties have given the Purchaser written notice or the Seller Indemnified
Parties (as defined in the Real Estate Purchase Agreement) have given written
notice to Property Purchaser and (ii) for which the Purchaser would be liable to
the Seller Indemnified Parties under Section 6.07 or Section 8.03, or Property
Purchaser would be liable to the Seller Indemnified Parties (as defined in the
Real Estate Purchase Agreement) under Section 7.4.2 of the Real Estate Purchase
Agreement, as applicable, but for this Section 8.05(d) (or Section 7.4.3.3.2 of
the Real Estate Purchase Agreement), and from and after the date on which the
fifteenth (15th) such claim shall have occurred, this Section 8.05(d) shall have
no further force or effect.

(e) Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Documents, the Purchaser shall not be liable to any Seller
Indemnified Party under the Transaction Documents to the extent that the
aggregate amount of (i) Losses incurred by the Seller Indemnified Parties
pursuant to the Transaction Documents or in connection with the transactions
contemplated hereby or thereby or as a result thereof and (ii) Claims, Damages
and Expenses incurred by the Seller Indemnified Parties (as defined in the Real
Estate Purchase Agreement) pursuant to the Transaction Documents or in
connection with the transactions contemplated thereby or as a result thereof,
exceed, in the aggregate, $7,000,000; provided, however, that neither claims
arising out of fraud nor Purchaser’s obligations for breach of any
representation or warranty contained in Sections 4.03(b) and 4.10 or breach of
any covenant contained in Section 6.03 shall be subject to the limitations set
forth in this Section 8.05(e). For the avoidance of doubt, the parties hereto
agree that, other than with respect to claims arising out of fraud or
Purchaser’s obligations for breach of any representation or warranty contained
in Sections 4.03(b) and 4.10 or breach of any covenant contained in
Section 6.03, the liability of the Purchaser under this Agreement and the
Transaction Documents together with the liability of the Property Purchaser
under the Real Estate Purchase Agreement and the Transaction Documents, shall
not in any event, exceed $7,000,000, in the aggregate.

 

-48-



--------------------------------------------------------------------------------

With respect to any indemnity claim that any Seller Indemnified Party has or may
have under Section 8.03, such Seller Indemnified Party must give written notice
to Purchaser of any such claims on or before the Escrow Fund Distribution Date
(as defined in the General Escrow Agreement), and with respect to any indemnity
claim that any Seller Indemnified Party has or may have under Section 6.07, such
Seller Indemnified Party must give written notice to Purchaser of any such
claims on or before the date that is sixty (60) days after the expiration of the
applicable statute of limitations (including extentions). In the event any
Seller Indemnified Party fails to provide such notice within the required time
period, such Seller Indemnified Party shall have no right to bring any such
claim against Purchaser under this Agreement. Notwithstanding the foregoing,
this paragraph of this Section 8.05(e) shall not apply to claims for fraud or
claims arising out of Purchaser’s obligations for breach of any representation
or warranty contained in Section 4.03(b) or Section 4.06.

SECTION 8.06 Exclusive Remedy.

(a) Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Documents (other than, to the extent provided therein, the
Real Property Purchase Agreement), other than as set forth in Section 9.15 and
this Section 8.06, recovery against the Escrow Amount pursuant to this Article
VIII or Section 6.07 and the General Escrow Agreement constitutes the Purchaser
Indemnified Parties’ sole and exclusive recourse and remedy for any and all
Losses or other claims relating to or arising from this Agreement, any other
Transaction Document (other than, to the extent provided therein, the Real
Property Purchase Agreement), or in connection with the transactions
contemplated hereby or thereby; provided, however, that the Sellers’ obligations
for a breach of any representation or warranty contained in Section 3.27 shall
not be subject to the foregoing limitations set forth in this Section 8.06(a);
provided, further, however, that the Sellers shall not in any event be liable to
any Purchaser Indemnified Party under the Transaction Documents to the extent
that the aggregate amount of (i) Losses incurred by the Seller Indemnified
Parties pursuant to the Transaction Documents or in connection with the
transactions contemplated hereby, thereby or as a result thereof and
(ii) Claims, Damages and Expenses incurred by the Purchaser Indemnified Parties
(as defined in the Real Estate Purchase Agreement) pursuant to the Transaction
Documents or in connection with the transactions contemplated thereby or as a
result thereof, exceed, in the aggregate, $7,000,000; provided, finally,
however, that notwithstanding the foregoing (but subject to the following
sentence), none of the Sellers’ obligations for breach of any representation or
warranty contained in Section 3.04 or Section 3.24, Sellers’ breach of any
covenant contained in Section 6.03, or claims arising out of fraud shall be
subject to any of the limitations set forth in this Section 8.06(a). With
respect to any indemnity claim that any Purchaser Indemnified Party has or may
have under Section 6.07, such Purchaser Indemnified Party must give written
notice to Sellers of any such claims on or before the date that is sixty
(60) days after the expiration of the applicable statute of limitations
(including extensions). In the event any Purchaser Indemnified Party fails to
provide such notice within the required time period, such Purchaser Indemnified
Party shall have no right to bring any such claim against any Seller under this
Agreement.

 

-49-



--------------------------------------------------------------------------------

(b) Other than as set forth in Section 9.15 and the Real Estate Purchase
Agreement, the indemnification provisions and procedures contained in this
Article VIII and Section 6.07 shall constitute the sole and exclusive recourse
and remedy of the Purchaser Indemnified Parties and the Seller Indemnified
Parties with respect to any Losses resulting from, arising out of or in
connection with any matters subject to indemnification under this Article VIII
and Section 6.07 with respect to this Agreement or any other Transaction
Document; provided, however, that claims arising out of fraud shall not be
subject to the limitations set forth in this Section 8.06(b).

SECTION 8.07 Other Limitations. Any liability for indemnification hereunder
shall be determined without duplication of recovery (i) by reason of the state
of facts giving rise to such liability constituting a breach of more than one
representation or warranty or (ii) with respect to any Liability to the extent
that the dollar value thereof is included in the calculation of the Closing Net
Working Capital Amount. Each Loss shall be reduced by the amount of any
insurance proceeds for such Loss actually received by the Indemnified Party with
respect to the matters causing such Loss. The Indemnified Parties shall use
their respective commercially reasonable efforts to mitigate the amount of any
Losses, where practicable and feasible, so long as the applicable Indemnifying
Parties reimburse all such Indemnified Parties for all good faith out-of-pocket
expenses incurred with respect to such efforts promptly upon written request
therefor accompanied by documentation thereof.

ARTICLE IX

GENERAL PROVISIONS

SECTION 9.01 Seller Representative.

(a) Each Seller, by executing this Agreement, hereby irrevocably appoints Fund
Management Services, LLC, a Delaware limited liability company as its agent and
attorney-in-fact for purposes of this Agreement and the Transaction Documents
(the “Seller Representative”), and consents to and agrees to be irrevocably
bound by the taking by the Seller Representative of any and all actions and the
making of any decisions required or permitted to be taken by the Seller
Representative under this Agreement and each Transaction Document (including,
without limitation, the exercise of the power to agree to, negotiate, enter into
settlements and compromises of and demand arbitration, and comply with orders of
courts and awards of arbitrators with respect to any indemnity claims, and
resolve any claim made pursuant to this Agreement or any Transaction Document,
and take all actions necessary in the judgment of the Seller Representative for
the accomplishment of the foregoing). Fund Management Services, LLC, a Delaware
limited liability company, hereby accepts its appointment as the Seller
Representative for purposes of this Agreement and the Transaction Documents. The
appointment, rights and powers of the Seller Representative hereunder are
irrevocable and coupled with an interest, are in consideration of the mutual
covenants made in this Agreement and the Transaction Documents, and may not be
terminated by the act of any Seller, operation of law or the occurrence of any
other event. The Purchaser and the Purchaser Representative (as defined in the
General Escrow Agreement) and the General Escrow Agent shall be entitled to deal
exclusively with the Seller Representative on all matters relating to this
Agreement and the Transaction Documents, and shall be entitled to rely
conclusively (without further evidence of

 

-50-



--------------------------------------------------------------------------------

any kind whatsoever) on any document executed or purported to be executed on
behalf of any Seller by the Seller Representative, and on any other action taken
or purported to be taken on behalf of any Seller by the Seller Representative,
as fully binding upon such Seller. Each Seller agrees that any funds due to such
Seller and paid to the Seller Representative or to any other Person at the
written direction of the Seller Representative shall be in full satisfaction of
the Purchaser’s liability therefor. The Sellers hereby authorize the Seller
Representative to withhold a portion of the payments to be made to the Sellers
at the Closing or from time to time thereafter under this Agreement, the General
Escrow Agreement or otherwise in such amount as the Seller Representative shall
reasonably determine, which amount shall satisfy any anticipated fees, costs and
expenses incurred by the Seller Representative in connection with the
transactions contemplated by the Transaction Documents or by the Seller
Representative in performing its obligations under this Agreement and the
General Escrow Agreement, provided, however, that such holdback shall be placed
by the Seller Representative into a separate bank account, shall not be
commingled with any other funds of any other party and any interest earned on
such funds shall be added to the amount of such holdback and, once distributed,
shall be allocated among the Sellers as if such interest were included in the
original amount received (the “Seller Holdback”).

(b) The Seller Representative shall be entitled to resign at any time upon not
less than twenty (20) days prior written notice delivered to each of the
Sellers, Purchaser and the General Escrow Agent. If the Seller Representative
shall die or resign from such position, or otherwise be unable to fulfill his
responsibilities as agent of the Sellers as determined by the written election
of the Sellers holding a majority-in-interest of the Securities as of
immediately prior to the Closing, then the Sellers holding a
majority-in-interest of the Securities as of immediately prior to the Closing
shall, within ten days after such removal, appoint a successor representative
and promptly give Purchaser and Escrow Agent written notice thereof. Upon
receipt of such notice by Purchaser, any such successor shall become the “Seller
Representative” for purposes of this Agreement and the Transaction Documents and
this Section 9.01. If for any reason there is no Seller Representative at any
time and Purchaser has received written notice of such occurrence, all
references herein to the Seller Representative shall be deemed to refer to the
Sellers holding a majority-in-interest of the Securities as of immediately prior
to the Closing.

(c) The Sellers agree that the Seller Representative shall not be liable to the
Sellers for any act done or omitted hereunder as Seller Representative (except
in the case of fraud or intentional misconduct on the part of Seller
Representative). The Sellers agree that the Seller Representative shall not be
required to expend or risk any personal funds or otherwise incur any financial
liability in the performance of the duties of the Seller Representative
hereunder. Each of the Sellers, severally but not jointly, based on its Pro Rata
Shares agrees to indemnify each Seller Representative and hold each Seller
Representative harmless against any Losses arising out of or in connection with
the acceptance or administration of such Seller Representative’s duties
hereunder, other than due to the fraud or willful misconduct of such Seller
Representative. In furtherance of the foregoing, the Seller Representative shall
have no liability whatsoever to the Sellers for any loss arising from any cause
related to any act, failure to act or neglect of any agent or correspondent
selected by the Seller Representative, including any such agent or correspondent
selected for the remittance of funds. The Seller Representative shall have no
liability whatsoever to the Sellers for the investment of any funds held by or
for the Seller Representative, including, without limitation, pursuant to the
Seller Holdback. The Sellers agree that this Section 9.01(c) is an essential
portion of the agreement of the Seller Representative to accept its appointment
as the Seller Representative.

 

-51-



--------------------------------------------------------------------------------

(d) The Seller Representative shall be entitled to rely upon any order,
judgment, certificate, demand, notice, instrument or other writing delivered to
it hereunder without being required to investigate the validity, accuracy or
content thereof nor shall the Seller Representative be responsible for the
validity or sufficiency of this Agreement or any Transaction Document. In all
questions arising under this Agreement or any Transaction Document, the Seller
Representative may rely on the advice of counsel, and for anything done, omitted
or suffered in good faith by the Seller Representative based on such advice, the
Seller Representative shall not be liable to any Seller. The Seller
Representative shall be entitled to be reimbursed from the Seller Holdback with
respect to any third party out-of-pocket fees, costs or expenses incurred by the
Seller Representative in taking any of the actions contemplated hereby;
provided, that in the event that the Seller Holdback does not contain sufficient
funds to satisfy such costs and expenses, each of the Sellers agree to promptly
reimburse the Seller Representative for such Seller’s Pro Rata Share of such
costs and expenses.

SECTION 9.02 Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

SECTION 9.03 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given and shall be
deemed to have been delivered and received (i) when actually delivered in
person, (ii) one (1) day after being deposited with an internationally
recognized overnight courier service, charges prepaid and properly addressed, or
(iii) the next Business Day when sent by facsimile if properly addressed and a
confirmation of transmission is received by the sender (on the condition that a
confirming copy of any notice sent by facsimile is sent by any other manner
permitted under this Section 9.03 within one Business Day after such notice is
sent by facsimile) to the respective parties hereto in the case of any Seller at
the address set forth below such Seller’s name on Schedule 1.01(d) (with
delivery of copies as set forth therein), or, in the case of the Purchaser, the
following address (or at such other address for a party as shall be specified in
a notice given in accordance with this Section 9.03):

If to the Purchaser:

Digital Phoenix Van Buren, LLC

Digital Services, Phoenix, LLC

c/o Digital Realty Trust

560 Mission Street, Suite 2900

San Francisco, CA 94105

Telecopy: (415) 736-6521

Attention: General Counsel and CEO

 

-52-



--------------------------------------------------------------------------------

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

515 South Flower Street, Twenty-Fifth Floor

Los Angeles, CA 90071-2228

Telecopy: (213) 627-0705

Attention: Patrick A. Ramsey, Esq.

SECTION 9.04 Public Announcements. No party hereto shall make, or cause to be
made, any press release or public announcement in respect of this Agreement or
the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the Seller Representative, in the
case of the Purchaser, or the Purchaser, in the case of any Seller, unless
otherwise required by Law or applicable stock exchange regulation, provided that
the parties hereto shall cooperate as to the timing and contents of any press
release, public announcement or communication so required by Law or applicable
stock exchange regulation prior to the dissemination thereof.

SECTION 9.05 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

SECTION 9.06 Entire Agreement. This Agreement and the Ancillary Agreements
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between any Seller and the Purchaser with
respect to the subject matter hereof and thereof, including, without limitation,
that certain letter of intent dated as of February 28, 2006, between Digital and
the Company and SNE.

SECTION 9.07 Assignment. This Agreement may not be assigned by operation of Law
or otherwise without the express written consent of the Seller Representative
and the Purchaser (which consent may be granted or withheld in the sole
discretion of the Seller Representative or the Purchaser); provided, however,
that the Purchaser may assign (including by merger) this Agreement or any of its
rights and obligations hereunder to one or more Affiliates of the Purchaser
without the consent of any Seller or the Seller Representative; provided,
however, that in no event may the Purchaser assign without the prior express
written consent of the Seller Representative, which consent may be withheld in
the sole discretion of the Seller Representative, its obligation to make any
payments required pursuant to Schedule 2.02, unless such assignment occurs
through the merger of the Company with and into Digital VB with Digital VB as
the surviving entity, in which event such consent shall not be required.

 

-53-



--------------------------------------------------------------------------------

SECTION 9.08 Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by the Seller Representative and the
Purchaser or (b) by a waiver in accordance with Section 9.09.

SECTION 9.09 Waiver. The Seller Representative on behalf of the Sellers, on the
one hand, or the Purchaser, on the other, may (a) extend the time for the
performance of any of the obligations or other acts of the other, (b) waive any
inaccuracies in the representations and warranties of the other contained herein
or in any document delivered by the other pursuant hereto or (c) waive
compliance with any of the agreements of the other or conditions to such other’s
obligations contained herein. Any such extension or waiver shall be valid and
enforceable (i) against the Sellers, only if set forth in an instrument in
writing signed by the Seller Representative on behalf of the Sellers, and
(ii) against Purchaser, only if set forth in an instrument in writing signed by
the Purchaser. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement. The
failure of any party hereto to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.

SECTION 9.10 No Third Party Beneficiaries. Other than the Seller Representative,
each Seller Indemnified Party and each Purchaser Indemnified Party, this
Agreement shall be binding upon and inure solely to the benefit of the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person,
including any employee or former employee of any Seller or the Company, any
legal or equitable right, benefit or remedy of any nature whatsoever, including
any rights of employment for any specified period, under or by reason of this
Agreement.

SECTION 9.11 Governing Law; Exclusive Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed in that State. Except as
otherwise provided in Section 2.02, all Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in a chancery court
sitting in the State of Delaware; provided, however, that if such Delaware state
court does not have jurisdiction over such Action or does not have the power or
authority to provide the relief sought, such Action shall be heard and
determined in the federal district court sitting in the State of Delaware having
jurisdiction over such Action or if such federal district court does not have
jurisdiction over such Action, then such Action shall be heard and determined in
any state court sitting in the State of Delaware. Consistent with, and subject
to, the preceding sentence, the parties hereto hereby (a) submit to the
exclusive jurisdiction of any federal or state court sitting in Dover, Delaware
for the purpose of any Action arising out of or relating to this Agreement
brought by any party hereto and (b) irrevocably waive, and agree not to assert
by way of motion, defense, or otherwise, in any such Action, any claim that it
is not subject personally to the jurisdiction of the above named courts, that
its property is exempt or immune from attachment or execution, that the Action
is brought in an inconvenient forum, that the venue of the Action is improper,
or that this Agreement or the transactions contemplated by this Agreement may
not be enforced in or by any of the above named courts.

 

-54-



--------------------------------------------------------------------------------

SECTION 9.12 Waiver of Jury Trial. To the fullest extent permitted by Law, each
of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or the transactions contemplated by this Agreement. Each of the
parties hereto hereby (a) certifies that no representative, agent or attorney of
the other party has represented, expressly or otherwise, that such other party
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into this Agreement and the
transactions contemplated by this Agreement, as applicable, by, among other
things, the mutual waivers and certifications in this Section 9.12.

SECTION 9.13 Counterparts. This Agreement and any amendments hereto may be
executed and delivered in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement, and shall become effective when counterparts have been signed by
each party hereto and delivered to the other parties hereto, it being understood
that all parties need not sign the same counterpart. In the event that any
signature to this Agreement or any amendment hereto is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof. At the request of
any party each other party shall promptly re-execute an original form of this
Agreement or any amendment hereto and deliver the same to the other party. No
party hereto shall raise the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file to deliver a signature to this Agreement or any
amendment hereto or the fact that such signature was transmitted or communicated
through the use of a facsimile machine or e-mail delivery of a “.pdf” format
data file as a defense to the formation or enforceability of a contract and each
party hereto forever waives any such defense.

SECTION 9.14 Attorneys’ Fees. If any action or proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any party hereto, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, costs and disbursements (in addition to any other
relief to which the prevailing party may be entitled).

SECTION 9.15 Remedies Cumulative; Specific Performance. The rights and remedies
of the parties hereto shall be cumulative (and not alternative). The parties to
this Agreement agree that, in the event of any breach or threatened breach by
any party to this Agreement of any covenant, obligation or other provision set
forth in Sections 5.02 and 5.06 of this Agreement for the benefit of any other
party to this Agreement, such other party shall be entitled (in addition to any
other remedy that may be available to it) to (a) a decree or order of specific
performance or mandamus from a court of competent jurisdiction as contemplated
in Section 9.11 to enforce the observance and performance of such covenant,
obligation or other provision, and (b) an injunction from a court of competent
jurisdiction as contemplated in Section 9.11 restraining such breach or
threatened breach.

SECTION 9.16 Cooperation with Purchaser’s Auditors and SEC Filing Requirements.
Upon the request of the Purchaser, post-Closing, the Sellers shall provide to
the

 

-55-



--------------------------------------------------------------------------------

Purchaser (at the Purchaser’s expense) copies of, or shall provide the Purchaser
reasonable access to, such factual information as may be reasonably and timely
requested by the Purchaser, and in the possession or control of the Sellers or
the Sellers’ Affiliates or accountants to enable the Purchaser (and/or its
Affiliates) to file its or their Current Report on Form 8-K, including all
amendments thereto, if, as and when such filing may be required by the SEC. At
the Purchaser’s sole cost and expense, post-Closing, the Sellers shall allow
Purchaser’s independent public accounting firm (the “Auditor”) to conduct an
audit of the income statements of the Company for its most recently completed
two fiscal years, and shall cooperate with the Auditor in the conduct of such
audit. In addition, post-Closing (but not more than ten (10) business days after
the Purchaser’s request therefor), the Sellers agree to provide to the Auditor a
letter of representation (at no cost to the Sellers) substantially in the same
form as Exhibit F (the “Representation Letter”) and, if requested by the
Auditor, historical financial statements for the Company including income and
balance sheet data for the Company. Without limiting the foregoing, post-Closing
(i) the Purchaser or the Auditor may audit the operating statements of the
Company, at the Purchaser’s expense; and the Sellers shall provide such
documentation as the Purchaser or the Auditor may reasonably request in order to
complete such audit, (ii) the Sellers shall furnish to the Purchaser such
financial and other information as may be reasonably required by the Purchaser
to make any required filings with the SEC or other governmental authority;
provided, however, that the foregoing obligations of the Sellers shall be
limited to providing such information or documentation as may be in the
possession of, or reasonably obtainable by, the Sellers or the Sellers’
Affiliates or accountants, at no cost to the Sellers, and in the format that the
Sellers or the Sellers’ Affiliates or accountants have maintained such
information; and (iii) the Representation Letter will not expand, extend,
supplement or increase any of the representations or warranties set forth in
this Agreement or any Sellers Additional Agreement or Ancillary Agreement in any
manner or to expose the Sellers to any risk of liability to the Purchaser, any
of the Purchaser’s Affiliates or any other third parties, other than the Auditor
as expressly set forth in the Representation Letter. Notwithstanding anything to
the contrary, the provisions of this Section shall survive Closing for a period
of two years. All matters under this Section 9.16 which are at the Purchaser’s
expense or at no cost to the Sellers, which shall include reasonable internal
costs and expenses, shall be paid by the Purchaser to the Sellers on demand.

SECTION 9.17 Acknowledgement by Purchaser. THE REPRESENTATIONS AND WARRANTIES BY
THE SELLERS SET FORTH IN THIS AGREEMENT, INCLUDING THE SCHEDULES HERETO, AND THE
ANCILLARY AGREEMENTS AND IN THE REAL ESTATE PURCHASE AGREEMENT AND REAL ESTATE
TRANSACTION DOCUMENTS (AS DEFINED IN THE REAL ESTATE PURCHASE AGREEMENT),
CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF THE SELLERS
TO PURCHASER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, AND
PURCHASER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER REPRESENTATIONS
AND WARRANTIES OF ANY KIND OR NATURE EXPRESS OR IMPLIED (INCLUDING, BUT NOT
LIMITED TO, ANY RELATING TO THE FUTURE OR HISTORICAL FINANCIAL CONDITION,
RESULTS OF OPERATIONS, ENVIRONMENTAL CONDITIONS, ASSETS OR LIABILITIES OR
PROSPECTS OF THE COMPANY) ARE SPECIFICALLY DISCLAIMED BY THE SELLERS. PURCHASER
ACKNOWLEDGES THAT IT DID NOT RELY ON ANY REPRESENTATION OR WARRANTY NOT
CONTAINED IN THIS AGREEMENT, ANY ANCILLARY

 

-56-



--------------------------------------------------------------------------------

AGREEMENT, THE REAL ESTATE PURCHASE AGREEMENT OR THE REAL ESTATE TRANSACTION
DOCUMENTS WHEN MAKING ITS DECISION TO ENTER INTO THIS AGREEMENT AND WILL NOT
RELY ON ANY SUCH REPRESENTATION OR WARRANTY IN DECIDING TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

SECTION 9.18 Limited Liability of Purchaser. Notwithstanding any provision of
this Agreement to the contrary, the liabilities and obligations of Purchaser
hereunder and under all Ancillary Agreements shall be the liabilities of
Purchaser only, and shall not be the liabilities or obligations of Digital, the
member and manager of Purchaser, Digital Realty Trust, Inc., a Maryland
corporation (“General Partner”) (the general partner of Digital), any Affiliate,
or any present or future officer, director, employee, trustee, member,
shareholder, partner, beneficiary, internal investment contractor, manager,
investment manager or agent of Purchaser, or Digital or General Partner. Any
recourse by Sellers for any breach or default of Purchaser under this Agreement
or any Ancillary Agreement or with respect to any liability or obligation
related thereto shall be solely against Purchaser and the assets of Purchaser
and there shall be no recourse on account of any such breach or default (or with
respect to any such liability or obligation) against any Affiliate of Purchaser,
or Digital or General Partner or any present or future officer, director,
employee, trustee, member, shareholder, partner, beneficiary, internal
investment contractor, manager, investment manager or agent of any of the same.
This provision shall survive the Closing.

[SIGNATURE PAGE FOLLOWS]

 

-57-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date first written above.

 

SELLERS

STERLING TELECOM HOLDINGS, LLC

a Delaware limited liability company

BY:  

/s/ Steven Taslitz

NAME:   Steven Taslitz TITLE:   Managing Member

/s/ George D. Slessman

GEORGE D. SLESSMAN

/s/ William D. Slessman

WILLIAM D. SLESSMAN

/s/ Anthony L. Wanger

ANTHONY L. WANGER

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER

DIGITAL PHOENIX VAN BUREN, LLC

a Delaware limited liability company

By:   DIGITAL REALTY TRUST, L.P.,   a Maryland limited partnership, its member
and manager   By:   DIGITAL REALTY TRUST, INC., a     Maryland corporation, its
general partner     BY:  

/s/ Michael Foust

    NAME:   Michael Foust     TITLE:   CEO

DIGITAL SERVICES PHOENIX, LLC,

a Delaware limited liability company

By:   DIGITAL SERVICES, INC., a   Maryland corporation, its member and manager  
BY:  

/s/ Michael Foust

  NAME:   Michael Foust   TITLE:   CEO

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SELLER REPRESENTATIVE

FUND MANAGEMENT SERVICES, LLC,

a Delaware limited liability company, as Seller

Representative, solely in its capacity as such

and not in any other capacity

BY:  

/s/ Steven Taslitz

NAME:   Steven Taslitz TITLE:   Managing Director

[Signature Page to Securities Purchase Agreement]